   Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 1 of 64



                      UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA


LOGAN MILLS,                        *                 CIVIL ACTION
                                    *                 NO. 18-847
VERSUS                              *
                                    *                 DIVISION “F”(2)
ROBERT TANNER, WARDEN               *
                                    *
*************************************************************************

                  _________________________________________

           AMENDED PETITION FOR RELIEF UNDER 28 U.S.C. § 2254
                      FROM A CONVICTION IN THE
                 TWENTY-SECOND JUDICIAL DISTRICT
                         WASHINGTON PARISH
                          STATE OF LOUISIANA
                _________________________________________

                  PETITION FOR WRIT OF HABEAS CORPUS
                       PURSUANT TO 28 U.S.C. § 2254




                                                Emily H. Posner
                                                La. Bar No. 35284
                                                7214 St. Charles Ave.
                                                Box 913
                                                New Orleans, LA 70118
                                                (207) 930-5232
                                                emilyposnerlaw@gmail.com

                                                Counsel for Logan Mills
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 2 of 64



                                                TABLE OF CONTENTS

PETITION FOR WRIT OF HABEAS CORPUS ..................................................................... 1

STATEMENT OF JURISDICTION ...........................................................................................1

STATEMENT OF INCORPORATION .....................................................................................1

PROCEDURAL BACKGROUND ............................................................................................. 1

STATEMENT OF FACTS …….................................................................................................. 3

ARGUMENT ……........................................................................................................................ 7

STANDARD OF REVIEW.......................................................................................................... 7

CLAIMS FOR RELIEF............................................................................................................... 8

          CLAIM I:            MILLS’ TRIAL WAS STRUCTURALLY FLAWED DUE TO
                              IMPERMISSIBLE BIAS ON THE PART OF THE PROSECUTION
                              TEAM ....................................................................................................... 8

          CLAIM II:           MILLS WAS DENIED HIS CONSTITUTIONAL RIGHT OF
                              CONFRONTATION WHEN THE STATE COURT REFUSED TO
                              ALLOW HIM TO CROSS-EXAMINE HIS CO-DEFENDANT
                              ABOUT THE GREAT LEVERAGE UNDER WHICH HE
                              WAS TESTIFYING PURSUANT TO A PLEA BARGAIN HE HAD
                              CONFECTED WITH THE STATE OF LOUISIANA……………....14

          CLAIM III: MILLS WAS DENIED HIS CONSTITUTIONAL RIGHT TO THE
                     EFFECTIVE ASSISTANCE OF COUNSEL WHEN HIS TRIAL
                     ATTORNEY FAILED TO INVESTIGATE HIS CO-DEFENDANT’S
                     MENTAL HEALTH HISTORY, AND FAILED TO PRESENT
                     EVIDENCE THAT HIS CO-DEFENDANT WAS UNDER THE
                     INFLUENCE OF PSYCHOTROPIC MEDICATION AT THE TIME
                     OF THE CRIME. ……………………………………………………....23

          CLAIM IV: MILLS WAS DENIED HIS CONSTITUTIONAL RIGHT OF
                    CONFRONTATION AND RIGHT TO A FAIR TRIAL WHEN THE
                    STATE COURT ALLOWED THE PROSECUTOR TO IMPEACH
                    MILLS WITH A FEDERAL COMPLAINT THAT WAS
                    PREPARED BY A CALIFORNIA ATTORNEY THAT MILLS DID
                    NOT KNOW AND HAD NEVER COMMUNICATED WITH……..29




                                                                   ii
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 3 of 64



          CLAIM V:             MILLS WAS DENIED HIS CONSTITUTIONAL RIGHT TO THE
                               EFFECTIVE ASSISTANCE OF COUNSEL WHEN HIS
                               APPELLATE ATTORNEY FAILED TO COMPETENTLY BRIEF
                               THE ISSUES RAISED ON APPEAL, AND FAILED TO
                               COMPETENTLY RESPOND TO THE STATE’S ORIGINAL
                               BRIEF. ……………………………………………………………….....36


          CLAIM VI: MILLS WAS DENIED A FAIR AND IMPARTIAL DIRECT
                    APPEAL WHEN THE LOUISIANA FIRST CIRCUIT COURT OF
                    APPEAL REPEATEDLY IGNORED CRITICAL POINTS OF
                    MILLS’ ARGUMENTS AND CONSISTENTLY MISAPPLED
                    CLEARLY ESTABLISHED LAW. …………………………………..47


CONCLUSION........................................................................................................................... 60

VERIFICATION and CERTIFICATE OF SERVICE………………………………………61




                                                                   iii
     Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 4 of 64




                       PETITION FOR WRIT OF HABEAS CORPUS

       Comes now Petitioner, Logan Mills, through undersigned counsel, who respectfully

submits this Petition for Relief pursuant to 28 U.S.C. §§ 2254 et seq., requesting that this Court

issue a Writ ordering that his unconstitutional state conviction be vacated. This Petition for

Relief follows his conviction and sentence in the Twenty-Second Judicial District for the Parish

of Washington, State of Louisiana, in Criminal Case No. 11-CR5-113331 captioned State of

Louisiana v. Logan Nestor Mills.

                              STATEMENT OF JURISDICTION

       This Court has subject matter jurisdiction in this case. The conviction and sentence of Mr.

Mills occurred in Washington Parish, Louisiana. See 28 U.S.C. 2241(d).

                             STATEMENT OF INCORPORATION

       All facts pled herein go to all claims, and all claims, facts, exhibits, legal arguments, and

authority of law previously pled in this action, whether in this Court or in any other, are hereby

incorporated by reference.

                               PROCEDURAL BACKGROUND

A.     TRIAL AND DIRECT APPEAL

       The State of Louisiana indicted Logan Mills and co-defendant Walter Roy Aswell for one

count of armed robbery (Count 1), one count of armed robbery with a gun (Count 2), three

counts of attempted first degree murder (Counts 3, 4, and 5), and one count of aggravated

obstruction of a highway (Count 6), in violation of La. R.S. 14:64, 14:64.3, 14:27:30, and 14:96.

Mills was arraigned and pled not guilty on June 1, 2011.

       Mills proceeded to trial alone from August 13 through 20, 2012.                At the trial’s

conclusion, the jury convicted Mr. Mills of Counts 1, 2, 3, 4, and 6, and acquitted him of Count

                                                 1
     Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 5 of 64



5. The court sentenced Mills to 60 years for the count of armed robbery, five years for the count

of armed robbery with a gun, 40 years for the two counts of attempted murder, and 15 years for

the count of aggravated obstruction of a highway, with all sentences to be served concurrently.

Following sentencing, Mills was adjudicated as a second felony offender, and the court enhanced

his sentence to 70 years at hard labor for the armed robbery count, all other sentences to remain

the same.

        Mills appealed his conviction and sentence, which the Louisiana Court of Appeal for the

First Circuit affirmed on August 27, 2014. 1 On September 9, 2014, Mills filed a pro se

Application for Rehearing with the First Circuit, which was denied on September 26, 2014.2 On

September 26, 2014, Mills’ appointed appellate counsel filed an Application for Certiorari with

the Louisiana Supreme Court, which was denied on May 22, 2015.3 Mills filed a pro se

Application for Certiorari with the Louisiana Supreme Court on October 27, 2014, which the

court denied on September 18, 2015.4

B.      STATE POST-CONVICTION

        Mills timely filed an application for post-conviction relief (PCR) with the Twenty-

Second Judicial District Court on August 19, 2016, which was followed with a memorandum of

law on September 30, 2016.5 On November 21, 2016, without ordering the State to respond to

Mills’ application, the trial court summarily denied Mills’ PCR application.6 Mills timely filed a

notice of intent to seek supervisory writs, and following a Motion to Amend the Return Date, he

filed his writ application with the First Circuit Court of Appeal on February 16, 2017. A three-



1
  State v. Mills, 13-0573 (La. App. 1 Cir. 8/27/14), 153 So.3d 481.
2
  State v. Mills, 2014 La. App. LEXIS 2303 (La.App. 1 Cir. 9/26/14).
3
  State v. Mills, 14-2027 (La. 5/22/15), 170 So.3d 982.
4
  State ex rel. Mills v. State, 14-2269 (La. 9/18/15), 178 So.3d 139.
5
  See Exhibits A-B, Mills’ Original PCR and supporting exhibits.
6
  See Exhibit C.

                                                         2
        Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 6 of 64



judge panel denied Mr. Mills’ writ application without written explanation.7 Mr. Mills then

timely filed a writ application to the Louisiana Supreme Court, which was denied without reason

on August 31, 2018.8

C.         PETITION FOR A WRIT OF HABEAS CORPUS

           Out of an abundance of caution due to the discrepancy of when Mr. Mills’ conviction

became final due to the separate appellate rulings by the Louisiana Supreme Court, Mr. Mills

filed his Petition for a Writ of Habeas Corpus in order to preserve his collateral claims for relief

and ensure timely filing of this application pursuant to 28 U.S.C. § 2244(d)(1)(A). See Doc. 1.

This Court ordered that Ms. Mills’ habeas petition be stayed and held in abeyance until he could

exhaust his collateral claims in the state courts. See Doc. 5.

           Following the Louisiana Supreme Court’s denial of his writ application on August 31,

2018, Mr. Mills filed a motion to reopen his habeas petition on October 29, 2018. See Doc. 6.

Also on October 29, 2018, Mr. Mills also moved to amend “as a matter of course” his habeas

petition pursuant to FED. R. CIV. P. 15(a)(1). See Doc. 7. The Amended Petition follows:

                                           STATEMENT OF FACTS

           On April 20, 2011, Logan Mills and Walter Aswell entered the Capital One Bank on

Columbia Street in Bogalusa and committed an armed robbery. Following the robbery, Mills and

Aswell fled in a black Jeep and a 12-mile chase ensued involving units from the Bogalusa Police

Department and Washington Parish Sheriff’s Office. During the chase, gunshots were exchanged

between the Jeep and the pursuing police officers. It is undisputed that the passenger of the Jeep

was the sole shooter.

           The chase ended in Mississippi when Mills and Aswell abandoned the Jeep and fled in

7
    See Exhibit D.
8
    See Exhibit E, also State v. Mills, 2018 La. LEXIS 2006 (Aug. 31, 2018).


                                                           3
     Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 7 of 64



opposite directions. In the course of arresting both suspects, the Bogalusa Police Department

shot and severely beat both Mills and Aswell. The officers responsible for shooting and beating

Mills and Aswell testified that Mills was the passenger of the Jeep. Aswell, who testified against

Mills in exchange for a drastically reduced sentence, corroborated the officers’ claim that Mills

was the Jeep’s passenger.

        Mills testified that the bank robbery was Aswell’s idea and that Aswell threatened to

shoot Mills if he did not participate.9 It is undisputed that at all times during the bank robbery,

Aswell remained behind Mills, holding a gun. Aswell testified that Mills exited the bank first and

dropped a single stack of money that Aswell bent down to pick up.10 Mills testified that upon

exiting the bank, he entered the driver’s side of the Jeep and drove from Bogalusa to Mississippi.

Mills testified that Aswell was at all times armed with a loaded gun and warned Mills not to stop

the vehicle. Mills testified that Aswell was initially in the back seat but eventually moved into

the front seat and began to shoot at the police. Mills denied shooting at the police officers and

denied firing any weapon on the day of the robbery.

        Multiple independent witnesses and physical evidence corroborate Mills’ testimony that

he was the driver. Gereldine Ledet testified that she and a friend were driving by the Capital

One on Columbia Street on the morning of April 20, 2011, when her friend exclaimed, “The

bank has just been robbed.”11 Ms. Ledet testified that the first person she saw ran around and got

in the driver’s seat.12 Ms. Ledet testified that she saw another person: “I don’t remember like

exactly him running to the vehicle, whatever, I just seen somebody stop and go down like, you

know, like to get something and come back up. But I only, the driver of the vehicle is the only


9
  State App. Rec. pp. 1995-96.
10
   Id. at p. 377.
11
   Id. at p. 1350.
12
   Id. at p. 1357.

                                                4
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 8 of 64



person I actually seen, you know.”13

          Diana Thomas testified that she was with Ledet and saw one man run out of the bank

wearing a hood.14 Ms. Thomas stated she only saw one individual exit the bank, and that this

individual entered the driver’s side of the Jeep.15 Ms. Thomas further testified that she would not

be able to identify the individual, as he wore a hood and was bent over so she did not see his

face.16

          A third independent eyewitness was Wanda Terrell, who was driving by the Capital One

with her daughter and her brother. Ms. Terrell saw two people exiting the bank wearing hoodies

and one person bent down to pick something up.17 Ms. Terrell testified she saw the hooded

individuals enter a black Jeep and drive away, but she could not identify either occupant of the

Jeep.18

          Kermit Martin testified that he was in Wanda Terrell’s vehicle and saw “bundles of

money laying [sic]. A guy coming out with a hood on. One guy was getting in the Jeep on the

other side. The other guy was picking the money up.”19 Mr. Martin testified that the person he

saw pick up the money got in the passenger seat of the Jeep.20 When asked whether he was sure

about his recollection, Mr. Martin replied, “I am positive.”21

          Amanda Carnegie was also in Wanda Terrell’s vehicle and told the jury that she saw

“two people coming out of the bank. They were dressed similar. I seen them drop, I seen one of




13
   State App. Rec. at p. 1357.
14
   Id. at p. 1362.
15
   Id. at p. 1364.
16
   Id.
17
   Id. at p. 1372.
18
   Id. at p. 1379.
19
   Id. at p. 1386.
20
   Id. at p. 1392.
21
   Id.

                                                 5
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 9 of 64



the people drop money.”22 However, Ms. Carnegie did not know which of the two individuals

entered the driver’s side of the Jeep.23 Mills’ role as the driver is further corroborated by the fact

that the single stack of money, which Aswell admitted to picking up, was found on the floor

between the passenger seat and the door.24

         Aswell’s role as the passenger is further corroborated by his own testimony that the night

before the robbery, he loaded the 9mm pistols’ magazines to capacity.25 Although the robbery

began with a fully-loaded 9mm, Darryl Perkins of the Mississippi Department of Public Safety

testified that when he went to Forrest General Hospital, he recovered a magazine containing only

two bullets from Walter Aswell’s person.26

         The police officers responsible for shooting and beating Mills and Aswell testified that it

was necessary to shoot Mills because once the Jeep stopped, the passenger continued firing at the

police officers.27 Anna Savrock with the Mississippi Bureau of Investigations testified that she

was called out to the address where the chase ended for the purpose of photographing the scene

and collecting evidence.28 Ms. Savrock testified that a team of agents utilized metal detectors

and got on their “hands and knees” to ensure that no shell casings were missed.29 Savrock

further testified that numerous .40 caliber shell casings (attributable to the police officers’

weapons) were found on the scene, but no 9mm shell casings were found outside of the getaway

vehicle.30

         Mills testified that when he was apprehended, he did not resist arrest. He was handcuffed,


22
   State App. Rec. at p. 1400.
23
   Id. at p. 1405.
24
   Id. at p. 378.
25
   Id. at p. 327.
26
   Id. at p. 1714.
27
   Id. at p. 488.
28
   Id. at pp. 1411, 1416.
29
   Id. at p. 1426.
30
   Id. at pp. 1587-88.

                                                  6
     Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 10 of 64



beat, and shot in the back. Walter Aswell testified that he was severely beaten as well and that

police officers pointed a gun in his face and threatened to kill him.31 Aswell testified that the

police officers claimed they already killed Mills.32 The arresting police officers denied these

allegations at trial. The excessive force used by the police officers on Mills prompted the filing

of a civil rights lawsuit, which has since been settled without trial. Mills v. City of Bogalusa, et al,

12-CV-0991 (E.D. La. 11/16/16).

                                                ARGUMENT

        Logan Mills did not get a fair trial in the state court and his conviction and sentence

should not be allowed to stand. The significant constitutional errors in the proceedings as

discussed in detail below, individually and cumulatively, warrant relief in this case.

                                        STANDARD OF REVIEW

        An application for a writ of habeas corpus on behalf of a person in custody pursuant to

the judgment of a State court shall not be granted with respect to any claim that was adjudicated

on the merits in State court proceedings unless the adjudication of the claim resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United States.33

        However, “AEDPA’s deferential standard of review applies only to claims that were

actually ‘adjudicated on the merits in State court proceedings.”34




31
   State App. R. at p. 330.
32
   Id. at p. 371.
33
   28 U.S.C. § 2254(d)(1).
34
   Harris v. Thompson, 698 F.3d 609, 623 (7th Cir. 2012)(citing 28 U.S.C. § 2254(d)).

                                                         7
     Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 11 of 64



                                           CLAIMS FOR RELIEF

CLAIM I:          MILLS’ TRIAL WAS STRUCTURALLY FLAWED DUE TO
                  IMPERMISSIBLE BIAS ON THE PART OF THE PROSECUTION TEAM

         In In re Murchison, the United States Supreme Court held that "[a] fair trial in a fair

tribunal is a basic requirement of due process."35 The Court further held that "[f]airness ....

requires an absence of actual bias in the trial of cases."36

         In an incident that made national news, all of the key officials involved in Mills'

prosecution were caught, via cell phone video, conspiring to put false charges against Mills'

uncle, Douglas Dendinger, minutes after Mills' trial ended. These officials include: both of the

assistant district attorneys who conducted Mills' trial, Leigh Anne Wall and Julie Knight; Mills'

trial judge's law clerk, Pamela Legendre; the three Bogalusa police officers who arrested Mills,

Patrick Lyons, Scott Seals, Chad Cassard; the main Bogalusa Police Department detective

involved in Mills' case, Kendall Bullen; and the chief of the Bogalusa Police Department, Joe

Culpepper.37

         A few minutes after Mills' jury returned with its verdict, all of the above-referenced

officials (hereinafter Mills' prosecution team) exited the front of the courthouse. Mills' uncle,

who was waiting outside on the courthouse steps, walked up to Cassard and handed him a

summons for Mills' excessive force lawsuit. Cassard gave the summons to Detective Bullen, who

then threw it back in Dendinger's face. Mills' prosecution team simultaneously surrounded

Dendinger and started cursing him. Dendinger then left and went home.

         Within approximately twenty minutes, deputies from the Washington Parish Sheriff’s

Office showed up at Dendinger's house with a warrant for his arrest. Dendinger was arrested and


35
   349 U.S. 133, 136 (1955); see also United States v. Ebron, 683 F.3d 105, 130 (5th Cir. 2012).
36
   Id.
37
   See Exhibits K, L, M, N, 0, P, and Q of Petitioner’s Original PCR, attached herein as Exhibit B.

                                                          8
     Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 12 of 64



charged with simple battery, obstruction of justice, and intimidation of a witness, because of

false written statements that Mills' prosecution team submitted to Deputy Steven Galloway with

the Washington Parish Sheriff's Office.38 These statements alleged that Dendinger assaulted

Officer Cassard.39

         Officer Cassard told the police that Dendinger "slapped me in the chest."40 ADA Knight

told deputies, "We could hear the slap as he hit Cassard's chest with an envelope of papers ...

This was done in a manner to intimidate everyone involved.”41 Mills' trial judge's law clerk,

Legendre, told deputies that "it made such a noise" she thought the officer had been punched.42

         Supported by two of his prosecutors who were at the scene, former District Attorney

Walter Reed formally charged Dendinger with one count of obstruction of justice, one count of

simple battery, and one count of intimidating, impeding, or injuring witnesses, violations of La.

R.S. 14:130.1, 14:35, and 14:129.1A(2)(3).43 Unbeknownst to Mills' prosecution team, Mills'

aunt and younger brother had recorded the incident with their cell phones.

         After nearly a year passed, Dendinger's attorneys succeeded in forcing Reed to recuse his

office. The case was referred to the Louisiana Attorney General's Office and the charges were

immediately dropped. Had Mills' aunt and brother not recorded the incident, Mills' prosecution

team almost certainly would have succeeded in sending an innocent man to prison.

         The Louisiana Supreme Court has noted that in “our system of justice, we entrust vast

discretion to a prosecutor. Because a prosecutor is given such great power and discretion, he is

also charged with a high ethical standard."44 The Court further noted that a “prosecutor stands as


38
   See Exhibit Y of Petitioner’s Original PCR, attached herein as Exhibit B.
39
   See Exhibits R, S, T, U, V, W, and X of Petitioner’s Original PCR, attached herein as Exhibit B.
40
   See Exhibit R of Petitioner’s Original PCR, attached herein as Exhibit B.
41
   See Exhibit T of Petitioner’s Original PCR, attached herein as Exhibit B.
42
   See Exhibit V of Petitioner’s Original PCR, attached herein as Exhibit B.
43
   See Exhibit Z of Petitioner’s Original PCR, attached herein as Exhibit B.
44
   In re Jordan, 04-2397 (La. 6/29/05), 913 So.2d 775, 781.

                                                          9
     Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 13 of 64



the representative of the people of the State of Louisiana," and is "entrusted with upholding the

integrity of the criminal justice system by ensuring that justice is served for both the victims of

crimes and the accused."45 The United States Supreme Court has also "several times underscored

the 'special role played by the American prosecutor in the search for truth in criminal trials."'46

In fact, it has specifically said that

        [i]t is a fundamental premise of our society that the state wield its formidable criminal
        enforcement powers in a rigorously disinterested fashion, for liberty itself may be at stake
        in such matters. We have always been sensitive to the possibility that important actors in
        the criminal justice system may be influenced by factors that threaten to compromise the
        performance of their duty.47

        In Satterwhite v. Texas, the Court noted that some constitutional violations "by their very

nature cast so much doubt on the fairness of the trial process that, as a matter of law, they can

never be considered harmless."48 The Supreme Court held in Vasquez v. Hillary, "[w]hen

constitutional error calls into question the objectivity of those charged with bringing a defendant

to judgment, a reviewing court can neither indulge a presumption of regularity nor evaluate the

resulting harm."49 In line with Satterwhite and Vasquez, the Supreme Court has determined that

when a criminal case contains a "defect affecting the framework within which the trial proceeds,

rather than simply an error in the trial process itself . . . [and] [s]uch errors infect the entire trial

process, [those errors] render a trial fundamentally unfair."50 Put another way, “these errors

deprive defendants of ‘basic protections’ without which "a criminal trial cannot reliably serve its

function as a vehicle for determination of guilt or innocence . . . and no criminal punishment may

be regarded as fundamentally fair."51


45
   Id.
46
   Banks v. Dretke, 540 U.S. 668, 696 (2004) (quoting Strickler v. Greene, 527 U.S. 263, 281 (1999)).
47
   Young v. United States ex rel. Vuitton Et Fils S.A., 481 U.S. 787, 810 (1987).
48
   486 U.S. 249, 256 (1988)(emphasis added).
49
   Id. at 263.
50
   Neder v. United States, 527 U.S. 1, 8 (1999)(citations omitted).
51
   Id. at 8-9.

                                                        10
     Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 14 of 64



         Prosecutorial bias and judicial bias in a criminal proceeding are considered structural

flaws that undermine the legitimacy and constitutionality of a defendant’s trial and conviction.52

Importantly, the assessment of such claims should begin from the premise that when an impartial

officer like a prosecutor or judge are discovered to be biased, “his actual motivations are hidden

from view, and we must presume the process was impaired.”53

         Mills could not have obtained a fair trial when the officials who conducted his trial

harbored such animosity and/or bias towards him that they were willing to send an innocent man

to prison for merely acting on Mills' behalf. This is the type of "fundamental flaw" that

"undermines the structural integrity of the criminal tribunal itself, and is not amenable to

harmless error review."54

         The state district court decision concerning this claim was both “contrary to clearly

established federal law,”55 as well as based on an “unreasonable determination of the facts in

light of the evidence presented.”56 That court simply stated that “Mills fails to show how the

incident [involving his uncle] . . . prevented him from having a fair trial.”57 In fact, its entire

analysis of this claim rested on jurisprudence related to the Louisiana constitution and

Louisiana’s code of criminal procedure governing motions to recuse.58 The trial court judge

failed to identify, apply or assess this claim within the context of clearly established federal

jurisprudence concerning structural flaws within a criminal trial. In addition, the state court’s

analysis of this claim rested on a belief that Mills needed to prove prejudice.59 However, the


52
   See Young, 481 U.S. at 812 (appointment of an interested prosecutor “is an error whose effects are pervasive”);
Tumey v. Ohio, 273 U.S. 510 (1927)(a trial before an interested judge “constitutes a denial of due process of law.”).
53
   Vasquez v. Hillary, 474 U.S. 254, 263 (1986).
54
   Id. at 263-64 (emphasis added).
55
   28 U.S.C. § 2254(d)(1).
56
   Id. § 2254(d)(2).
57
   Mills v. Vannoy, State Post-Conviction Decision, p. 5 (Nov. 18, 2016), attached herein as Exhibit C.
58
   Id. at p. 4.
59
   Id.

                                                         11
     Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 15 of 64



Supreme Court dictates that “structural error” claims do not require a showing of prejudice.60 It

is clearly established federal law that bias on the part of a prosecutorial team is a “structural flaw”

that therefore does not require a showing of prejudice upon judicial review.61 These failures –

coupled with the state district court judge’s use of state law rather than federal law to evaluate

Mills’ claim – unambiguously demonstrate that the state court judge applied the wrong standard,

which resulted in a decision contrary to clearly established federal law.

         In addition, the state court’s decision wrongly relies on the holding from State v. King,

2006-2283 (La. 4/27/07); 956 So.2d 562. This matter concerned Louisiana state law concerning

a pre-trial motion to recuse a biased prosecutor. The remedy of recusal was not available to

Mills because the prosecutorial and judicial bias toward him was “hidden” until the conclusion of

his case. In turn, the only remedy available to Mills was to raise this claim in his application for

post-conviction relief. By relying on pre-trial recusal standards articulated by Louisiana courts,

rather than the proper structural bias standards established by the United States Supreme Court,

the state court’s decision is contrary to clearly established federal law.

         The state court’s decision concerning this claim relied on an incorrect legal standard,

which resulted in a decision that contradicts clearly established federal law concerning structural

flaws in criminal proceedings.62              Considering the state court adjudicated Mills’ structural

flaw claim by applying the wrong standard – it applied Louisiana jurisprudence concerning pre-




60
   Vasquez v. Hillary, 474 U.S. 254, 263 (1986).
61
   See Young, 481 U.S. at 812.
62
   See Williams v. Taylor, 529 U.S. 362, 405 (2000)(stating that “[a] state-court decision will certainly be contrary to
our clearly established precedent if the state court applies a rule that contradicts the governing law set forth in our
cases); also Mosley v. Atchinson, 689 F.3d 838, 849-50 (7th Cir. 2012)(finding that the state appellate court applied
the wrong prejudice standard under Strickland, and remanding matter for evidentiary hearing in federal district court
on petitioner’s ineffective assistance of counsel claim).

                                                          12
     Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 16 of 64



trial recusal motions and state constitutional rights – this Court should review this claim de novo

rather than providing deference to the state court decision.63

         When properly reviewed under the correct standard, the facts Mills presented to the state

court clearly “rebuts the presumption of [the state court’s] correctness,”64 and demonstrates that

his prosecutorial team and several judicial officers presiding over his case had a bias “hidden

from view” during the course of Mills’ trial. It was not until these individuals conspired against

Mills’ uncle that he discovered their true bias hidden throughout his trial.

         Mills’ uncle was not simply a bystander at his nephew’s trial. Rather he was also there to

serve a federal civil rights complaint and summons on the individuals who used excessive force

against Mills during his arrest, and who also happened to testify against him at trial. Of note,

Mills’ version of events, specifically whether he was the driver or the passenger/shooter in the

robbery’s get-a-way car, also played a key role in the development of the facts underlying his

civil rights lawsuit. Had Mills been able to prove to a civil jury that in fact he was the driver

rather than the passenger/shooter, the prosecutors and police officers involved in his criminal

prosecution would have faced financial liability for their actions. 65 In turn, the incident

involving his uncle as Mills explained in state collateral proceeding clearly demonstrated the

extreme retaliation employed by these individuals to silence Mills’ story and maintain the

reliability of his criminal conviction. It also demonstrates the vested personal interest of the

prosecutorial team involved in Mills’ criminal case to avoid civil liability, and how their bias

created a structural flaw in his trial.

         The state court applied the wrong constitutional standard in reviewing Mills’ collateral

claim that his trial was structurally flawed and its outcome is therefore unreliable. In fact, the

63
   Id. at 405-06; also Martin v. Grosshans, 424 F.3d 588 (7th Cir. 2005).
64
   See Miller-El v. Cockrell, 537 U.S. 322, 341 (2003).
65
   The parties have since settled this matter, see Order, Mills v. City of Bogalusa, et al., 3:12-991, ECF Doc. 69.

                                                           13
     Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 17 of 64



state court’s assessment of this claim is absent of any analysis concerning his federal rights to

due process and a fair trial.       Rather the state court’s opinion focuses solely Mills’ state

constitutional rights and Louisiana law on recusal.

         As well, the state court “unreasonably applied” the facts presented by Mills when it

determined the evidence he presented did not prevent him from having a fair trial.66 Because

Mills’ trial was structurally flawed in violation of his Fifth, Sixth, and Fourteenth Amendment

Rights in the United States Constitution, his conviction and sentence must be set aside.

         Mills, in turn, requests that this court issue a writ of habeas corpus so that he may be

discharged from his unconstitutional confinement or constraint, or grant such other relief as may

be appropriate, and to dispose of this matter as law and justice requires.

CLAIM II:         MILLS WAS DENIED HIS CONSTITUTIONAL RIGHT OF
                  CONFRONTATION WHEN THE STATE COURT REFUSED TO ALLOW
                  HIM TO CROSS-EXAMINE HIS CO-DEFENDANT ABOUT THE GREAT
                  LEVERAGE UNDER WHICH HE WAS TESTIFYING PURSUANT TO A
                  PLEA BARGAIN HE HAD CONFECTED WITH THE STATE OF
                  LOUISIANA.

         On direct appeal, Louisiana’s First Circuit determined that the trial court violated Mills’

clearly established constitutional confrontation right with its decision to limit his ability to cross-

examine Aswell.67 In fact, the appellate court specifically stated that

          [t]he defendant should have been permitted to question Aswell regarding the
          maximum sentences that he could have received absent his plea agreement. With
          the benefit of that information, the jury, as the sole triers of fact and credibility,
          could appropriately draw inferences relating to the State's leverage over Aswell.
          Without the benefit of that information, the jury was limited in its ability to
          determine bias or impartiality on the part of Aswell. Under the particular facts
          presented, the trial court's ruling infringed on the defendant's constitutional
          confrontation right by denying him the right to fully cross-examine Aswell.68



66
   Williams, 529 U.S. at 406.
67
   See Mills, 153 So. 3d at 491.
68
   Id. (emphasis added).

                                                   14
     Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 18 of 64



         Many federal courts, including the Fifth Circuit, have similarly found there to be a

constitutional confrontation right violation when a trial court limits the cross-examination of a

co-conspirator about the possible or maximum penalties he avoided by accepting a plea deal and

agreeing to testify at trial.69 In such a scenario, “[t]he law becomes more focused, and much

more demanding, when the witness involved is a ‘key’ prosecution witness.”70 Therefore, trial

courts are prevented from limiting cross-examination of these types of witnesses because such

limits infringe on a criminal defendant’s ability to present a full-defense by demonstrating

witness bias. 71 Consequently, federal appellate courts have historically vacated criminal

convictions when a trial court has limited the cross-examination of an important cooperating

witness’ testimony about the leniency expected in exchange for such cooperation.72

         However, in Mills’ matter, despite the trial court’s serious constitutional error during his

trial, the state appellate court wrongly affirmed his conviction by finding the trial court’s

violation to be harmless.73

         As will be demonstrated in greater detail in Claim 6 of the instant habeas petition, the

state court applied a harmless error analysis in a manner contrary to clearly established federal

law when it ignored all of the facts in Mills’ favor; and consistently viewed all of the facts and

inferences it did consider in the light most favorable to the prosecution. The state court’s

assessment unreasonably minimized the significance of Aswell’s testimony to the State’s case in

comparison to the evidence present in the record.                    In this case, the already-acknowledged


69
   See United States v. Landerman, 109 F.3d 1053, 1063 (5th Cir. 1997); United States v. Larson, 495 F.3d 1094,
1106-07 (9th Cir. 2007); United States v. Chandler, 326 F.3d 210 (3d Cir. 2003).
70
   See Franklin v. King, No. 1:10CV336, 2012 WL 993249, at *43 (S.D. Miss. Jan. 31, 2012).
71
   See United States v. Abel, 469 U.S. 45, 52 (1984) (stating “bias may be induced by a witness’ like, dislike, or fear
of a party, or by the witness’ self interest. Proof of bias is almost always relevant because the jury, as finder of act
and weigher of credibility has historically been entitled to asses all evidence which might bear on the accuracy and
truth of a witness’ testimony.”) (emphasis added).
72
   See supra, n. 69.
73
   See Mills, 153 So. 3d at 494, writ denied, State ex rel. Mills v. State, 14-2269 (La. 9/18/15); 178 So.3d 139.

                                                          15
     Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 19 of 64



constitutional error concerning Mills’ confrontation rights had a “substantial and injurious effect

reached by the jury.”74 As such, this Court should grant his habeas petition.

        Several cases support Mills’ assertion. For instance, in Greene v. Wainwright, the Fifth

Circuit reviewed a habeas petition and vacated the conviction of Greene, a police officer, for the

sale of marijuana to another officer.75 As the prosecution’s only eyewitness, the purchasing

officer testified that Greene sold him the marijuana; Greene testified that though he did go to an

apartment with the other officer, he only witnessed the officer exchange money for

marijuana. 76     As the court noted, “[u]ltimately, the case came down to a contest of

credibility.”77 To bolster Greene’s defense, his counsel anticipated asking the other officer

questions at trial about his problems with his mental health and stability which had been revealed

in pretrial depositions.78 However, the Greene trial court granted the state’s motion to limit

testimony to only the events of the sale and the chain of custody thereafter.79 On appeal, the

Fifth Circuit reasoned that “[w]here the witness [that] the accused seeks to cross-examine is the

‘star’ government witness, providing an essential link to the prosecution’s case, the importance

of full cross-examination to disclose possible bias is necessarily increased.”80 The court then

found that the “petitioner was denied the opportunity to present evidence of any sort, including

by cross-examination” and held that “[t]his absolute prohibition exceeds any possible trial court

discretion.”81 Finding a violation of the confrontation clause had occurred, the court ordered the

writ of habeas corpus to be issued.82


74
   See Brecht v. Abrahamson, 507 U.S. 619, 623 (1993).
75
   634 F.2d 272, 275 (1981).
76
   Id. at 273.
77
   Id. at 274.
78
   Id. at 273-74.
79
   Id. at 274.
80
   Id. at 275 (quoting United States v. Summers, 598 F.2d 450, 460 (1979)) (emphasis added).
81
   Id. at 276.
82
   Id. at 276-77.

                                                        16
     Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 20 of 64



         Likewise, in Kittleson v. Dretke—a post-AEDPA case—the Fifth Circuit vacated a state

court conviction because the trial court wrongfully limited the defendant’s ability to cross-

examine the State’s star witness.83 There, the Fifth Circuit found that “[i]n a case that turned

entirely on the credibility of the complaining witness, the state courts’ restriction on Kittleson’s

ability to challenge the credibility violated his clearly-established confrontation and due process

rights and cannot be considered harmless.”84 The Kittleson Court relied on a similar case from

the Seventh Circuit, which vacated a state court conviction for the trial court’s “unreasonable

application of the Supreme Court’s confrontation doctrine.”85

         As in Greene and Kittleson, it simply was not a harmless error for the trial court to limit

Mills’ ability to cross-examine the State’s star witness, Walter Aswell. Aswell cut a deal with

the State wherein he pled guilty as charged and agreed to testify for the State against Mills in

exchange for an agreed upon sentencing range. In particular, he testified on direct examination

that he pled guilty to three counts of attempted murder of police officers, one count of armed

robbery, and one count of aggravated obstruction of a highway, for which he would receive an

agreed upon sentence of between twenty-five and thirty years, "for testifying."86

         In cross-examination concerning the deal, the following exchange developed in pertinent
part:

DEFENSE:          Now let's talk about this plea deal that you got. You spoke with your lawyer about
                  an offer that was extended to you and it was agreed that you'd come testify for the
                  state against Logan Mills, right?

ASWELL:           Yes, sir.

DEFENSE:          And your expected sentence is somewhere between twenty-five and thirty years,
                  correct?


83
   426 F.3d 306, 323 (5th Cir. 2005).
84
   Id. at 322-23.
85
   Id. at 322 (citing Redmond v. Kingston, 240 F.3d 590, 591 (7th Cir. 2001)).
86
   State App. Rec. at pp. 322-323.

                                                         17
  Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 21 of 64



ASWELL:    Yes, sir.

           ***
DEFENSE:   Now you have considerably more exposure than that twenty five to thirty
           years that Ms. Wall asked you about, right?

STATE:     Objection, Your Honor. May we approach?

COURT:     Approach.

           (At the bench).

COURT:     What is your objection?

STATE:     I object because it is speculation unless he can show that, I mean, it is a multiple
           sentence and anything in that years is up to you, so to suggest that because of his
           testimony for the state he got something less than the maximum, I think it's
           inappropriate. I think it is speculative to what he could have gotten, because it's
           not the district attorney but Your Honor that sentences.

           ***

STATE:     It's twenty-five to thirty. That's what it is. I think the record reflects his
           testimony was to be consistent with his prerecorded pretrial statements and
           if he deviated from that it would be invalid. Your Honor is aware of what the
           plea agreement was.

DEFENSE:   I was here. I'm saying if he doesn't testify in conformity with his written statement
           he's no longer bound.

COURT:     You can question him in that manner, but that's not exactly what you were saying.
           You were going into potential exposure if he didn't plead guilty.

DEFENSE:   Correct.

           ***

DEFENSE:   And if he lies, if he does not testify in conformity with the statement, it's more if
           he lies. If it's not in conformity, Your Honor is not bound and can max him out.
           That's what I'm trying to get at.

COURT:     If you want you can go into that, but you can't talk about what the maximum
           sentence is.




                                            18
       Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 22 of 64



DEFENSE:            . . . . I understand the basis of her objection, but it goes directly to the heart of the
                    motivation and reason for testifying and they have a potential ninety-nine year
                    sentence hanging over his head.

COURT:              I understand the line of questioning and I think the approach was improper.

DEFENSE:            Is it your appreciation if he does not testify in conformity with the statement you
                    are not bound?

COURT:              But that does not open it up to question on maximum sentence. I may invite
                    the question if you don't testify in conformity with the prior statements that opens
                    up the potential for a much longer sentence without going into specifics.

DEFENSE:            I did not get into that on what is the possible exposure, and let me ask, I assume
                    you are ruling I am limited to asking if he's aware of way more exposure. I can't
                    ask him about possible maximum exposure?

COURT:             That's inviting the jury to know what the potential exposure is for your client.

                    ***

                    . . . . I will not allow you to talk about what the maximum sentences are.

                    ***

DEFENSE:            I object to Your Honor's ruling and would like to note my objection. I think
                    the Court's ruling is inconsistent and impermissible limiting my inquiry to
                    the sentence as it is would limit my ability to cross examination on this sentence
                    in that regard. That is central to cross, because the maximum exposure if he did
                    not testify exactly the way the state wants . . . . That goes to bias. Additionally
                    because of the limitation placed on me by the ruling, I move for a mistrial.

                    ***

DEFENSE:            Note my objection.87

           The judge, and the State, and Aswell, all knew that if Aswell didn't toe the line and testify

in conformity with his pre-trial statements that he then faced a potential sentence of ninety nine

years on the armed robbery, fifty years on each of the three counts of attempted murder, and

fifteen years on the aggravated obstruction. Aswell certainly knew that the deal was: play ball

and get a sentence of between 25 and 30 or deviate from the script and face a potential
87
     State App. Rec. at pp. 353-359 (emphasis added).

                                                        19
    Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 23 of 64



sentence of 264 years. It was under such a threat that Aswell pled guilty – and it was under such

a threat that he testified before the jury that convicted Mills.

       However, the jury, to whom knowledge of that exposure mattered the most, were denied

that information, depriving Mills the tools with which to effectively cross-examine the most

critical witness against him: the person Mills accused of coercing him into the criminal acts that

resulted in his conviction and sentence of seventy years.

       In Mills’ case all the jury was allowed to learn was that pursuant to the plea agreement

Aswell faced a sentence of between twenty-five and thirty years, dependent upon his truthful

testimony before the court. As such, it would appear to a lay person that there was at most a five-

year swing in play – that testimony pleasing to the State might result in a sentence of twenty-five

years but that otherwise the maximum was thirty. The leverage would amount to a possible

increase in sentence of only twenty percent.

       Mills’ jury was prohibited by the court from knowing the truth: if Aswell testified in

agreement with Mills that Aswell was the leader of the criminal episode, if Aswell testified that

he coerced Mills into participation, if Aswell testified that he, not Mills, was the passenger in the

vehicle, if Aswell simply recanted his statements to the police, then, under those circumstances,

all deals were off and his sentencing exposure was as high as 264 years. Rather than a five

year club hanging over his head, with a potential increase of a mere twenty percent, Aswell had

literally hundreds of years of punishment, a sentence ten times greater, looming over his head if

he did not testify in the manner agreed. If the jury had been made aware of the enormous power

of the inducement hanging over Aswell's head, they may have justifiably questioned his veracity

on key aspects of the case against Mills. There can be no question that the jury was entitled to

that important information in evaluating Aswell's credibility.


                                                  20
     Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 24 of 64



        The denial of defendant's right to confrontation is subject to a harmless error analysis.88

In determining harmless error, the question is "not whether, in a trial that occurred without the

error, a guilty verdict would surely have been rendered, but whether the guilty verdict actually

rendered in the trial was surely not attributable to the error."89 The correct inquiry is whether,

assuming that the damaging potential of the cross-examination were fully realized, a reviewing

court might nonetheless say that the error was harmless beyond a reasonable doubt. Whether

such an error is harmless in a particular case depends upon a host of factors, all readily accessible

to reviewing courts. These factors include the importance of the witness's testimony in the

prosecution's case, whether the testimony was cumulative, the presence or absence of evidence

corroborating or contradicting the testimony of the witness on material points, the extent of the

cross-examination otherwise permitted, and, the overall strength of the prosecution's case.90

        As noted above, Aswell was an absolutely critical witness for the State both for

supporting the State's case in chief and for directly attacking the heart of the defense. Aswell

testified about the planning of the robbery, the acquisition of the firearms, ammunition, disguises,

the vehicle, the selection of the target, the selection of the escape route, the shooting at the police.

On all critical aspects of the criminal episode he testified in a way so as to divert attention from

himself and to shift blame upon Mills. No other witness was so positioned to help the State make

its case against the Mills. The importance of his testimony cannot be overstated.

        Mills’ defense was one of justification: he claimed that he was coerced into committing

the armed robbery by Aswell. La. R.S. 14:18(6). Aswell's testimony – and credibility – was thus

extremely important to the prosecution's case. Conversely, Mills’ counsel's need to confront



88
   Delaware v. Van Arsdall, 475 U.S. 673 (1986).
89
   Sullivan v. Louisiana, 508 U.S. 275 (1993).
90
   Delaware, 475 U.S. at n. 52.

                                                   21
     Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 25 of 64



Aswell and challenge his credibility was essential to the exercise of Mills’ constitutional right of

confrontation.

        Nevertheless, state appellate court in Mills’ case applied a harmless error standard that

was contrary to the Supreme Court’s decision in Delaware that outlined the harmless error test.

Given the singularity of Aswell’s testimony it was surely not cumulative, and was in many

important aspects completely uncorroborated by any witness. The question of who entered the

driver's seat to drive away from the bank was contested throughout the trial. If Aswell were to

be believed, it was he at the wheel and Mills who fired upon the police. If Mills were to be

believed, it was him who was at the wheel and Aswell was the shooter, lending critical support to

Mills’ claim that he acted in response to Aswell' s armed coercion.

        The state court also ignored that the testifying Bogalusa police officers were repeatedly

impeached on cross-examination on several important issues. For instance, Officers Lyons,

Seals and Cassard all denied beating Aswell who suffered a fractured skull during his arrest.91

Officer Cassard changed his story several times in written reports, and while testifying about

when the shooting between the Jeep’s passenger and the police began.92 Officer Seals testified

that he shot Mills while Mills was facing him, a complete fabrication considering that Mills was

shot in the back.93 As well, Officer Lyons testified that Mills was “kickbox” fighting with other

officers in resisting his arrest, another extreme improbability considering that Mills had a

collapsed lung from the multiple gun shot wounds he endured. 94 Yet, despite the proven




91
   See State App. Rec. 453, 464, 531, 1890-1.
92
   Id. at 426, 432, 438.
93
   Id. at 532.
94
   Id. at 553, 1916.

                                                22
     Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 26 of 64



unreliable nature of these officers’ testimony, the state court wrongfully based its determination

on a finding that these officers’ were truthful and corroborative of Aswell’s testimony.95

         The state court also believed it significant that the 9mm Beretta pistol was found in the

area where Mills was apprehended. 96 The state court ignored the fact that the pistol was

admittedly moved by the Bogalusa police officers in Mills’ trial.97

         In no way can one conclude that the trial court’s error in violating Mills’ constitutional

confrontation right in this case was harmless beyond a reasonable doubt. In fact it appears that

the state appellate court reviewed Mill’s confrontation error claim under a sufficiency of the

evidence analysis, rather than appropriately applying the harmless error analysis as discussed in

Delaware. As further evidenced in its opinion, the state appellate court ignored all of the facts

in Mills’ favor and consistently viewed all of the facts and inferences it did consider in a light

most favorable to the prosecution.      Moreover, the state court unreasonably minimized the

significance of Aswell’s testimony to the State’s case. By wrongly applying the harmless error

standard, the state appellate court’s decision was contrary to and an unreasonable application of

clearly established federal law concerning a Mills’ right to confrontation.

         Mills, in turn, requests that this court issue a writ of habeas corpus so that he may be

discharged from his unconstitutional confinement or constraint, or grant such other relief as may

be appropriate, and to dispose of this matter as law and justice requires.

CLAIM III: MILLS WAS DENIED HIS CONSTITUTIONAL RIGHT TO THE
           EFFECTIVE ASSISTANCE OF COUNSEL WHEN HIS TRIAL
           ATTORNEY FAILED TO INVESTIGATE HIS CO-DEFENDANT’S
           MENTAL HEALTH HISTORY, AND FAILED TO PRESENT EVIDENCE
           THAT HIS CO-DEFENDANT WAS UNDER THE INFLUENCE OF
           PSYCHOTROPIC MEDICATION AT THE TIME OF THE CRIME.


95
   See Mills, 153 So. 3d at 493.
96
   153 So. 3d at 493.
97
   State App. Rec. p. 516.

                                                 23
     Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 27 of 64



        The standard of review for a claim of ineffective assistance of counsel set forth in

Strickland v. Washington, requires a reviewing court to reverse a conviction if the defendant

establishes: (1) that counsel's performance fell below an objective standard of reasonableness

under prevailing professional norms; and (2) but for counsel's deficient performance, there is a

reasonable probability that the outcome of the proceedings would have been different.98 This

"reasonable probability" standard does not require a defendant to show that counsel's deficient

conduct more likely than not altered the outcome in the case.99

        On a habeas review of an ineffective assistance claim, “federal courts are to afford both

the state court and the defense attorney the benefit of the doubt.”100 Such deference to trial

counsel’s strategy, however, must be viewed within the reasonableness “of the adequacy of the

investigations supporting it.”101 Consequently, this Circuit is

        mindful that ‘the range of reasonable professional judgments is wide,’ [and that]
        courts recognize that ‘[i]neffectiveness is generally clear in the context of a
        complete failure to investigate because counsel can hardly be said to have made a
        strategic choice against pursuing a certain line of investigation when he has not
        yet obtained the facts on which such a decision could be made.’102

        In this case, prior to trial, Mills informed his trial counsel that his codefendant, Walter

Aswell, had been taking prescription psychotropic medication.103 Mills informed his counsel of

this because Mills believed it might be relevant to his defense that Aswell had coerced him to

participate in the robbery. The topic did not come up again until the middle of trial, when Mills

asked his attorney if he had investigated Aswell's mental health history. Trial counsel responded

that he "didn't have time."104


98
   466 U.S. 668, 694 (1984).
99
   Id. at 693.
100
    Woods v. Etherton, 136 S. Ct. 1149, 1151 (2016) (internal quotation marks omitted).
101
    Wiggins, 539 U.S. at 521.
102
    Anderson v. Johnson, 338 F.3d 382, 391 (5th Cir. 2003)(emphasis added).
103
    Exhibit J of Petitioner’s Original PCR, attached herein as Exhibit B.
104
    Id.

                                                        24
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 28 of 64



        In Mills' case, there is no question that counsel was deficient in failing to investigate

Aswell's mental health history. In fact, with respect to Mills’ claim that his trial counsel’s

performance was constitutionally deficient due to his failure to investigate the prosecution’s star

witness’ mental health status, the trial court determined that Strickland’s first prong was met

when it stated that

        [t]he Court notes the purpose of the information regarding Aswell’s mental health
        history and alleged use of psychotropic medication during the commission of the
        offense would have been to impeach Aswell’s credibility, especially as to the
        issues of Mills’ claimed coercion into committing the robbery and also as to
        whether Mills or Aswell was the driver of or the passenger in the getaway car.105

The trial court, however, found that Mills had failed to show he was prejudiced by his attorney’s

failings.106 It’s finding was not based on its own assessment, but rather on the state appellate

court’s flawed summary of Mills’ case.107 As discussed previously, this appellate court summary

failed to account for officer admission of moving evidence and repeated impeachment of law

enforcement testimony that undermined the overall reliability of their truthfulness. Therefore,

the jury should have had evidence of Aswell’s mental health issues while considering the

veracity of his testimony. In a factually similar case, the Tenth Circuit recently vacated a habeas

petitioner’s conviction due to a Brady violation where the State withheld mental health

documentation concerning its star coconspirator cooperating witness.108

        Mills' defense was one of justification: he testified that he was coerced by Aswell to

commit the robbery with him.109 The State's theory was that Mills was a willing participant in the


105
    See Exhibit C, at 6.
106
    Id.
107
    Id.
108
    See Browning v. Trammell, 717 F.3d 1092 (10th Cir. 2013); while related to a Fourteenth Amendment violation
rather than a Sixth Amendment violation, Mills notes that the following federal courts have vacated a state court
conviction due to a Brady violation when the State withheld exculpatory/impeachment related material related to a
star witnesses’ mental health: see Wilson v. Beard, 589 F.3d 651 (3d Cir. 2009); Fuentes v. Griffin, 829 F.3d 233
(2nd Cir. 2016).
109
    La. R.S. 14:18(6)

                                                        25
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 29 of 64



armed robbery. The only direct evidence the State presented that contradicted Mills' justification

defense was Aswell's testimony denying that he coerced Mills. Aswell's testimony – and

credibility – was thus paramount to the State's case.

         If the jury had been aware of Aswell's mental health issues, its perception of Aswell’s

character and credibility likely would have been significantly diminished. Indeed, evidence that

the person Mills claimed coerced him into committing the robbery was also under the influence

of psychotropic medication would have been extremely relevant for the jury in its deliberation. A

reasonably effective attorney would have immediately seen the impeachment value of such

evidence, particularly in light of Mills' theory of defense.

         In Strickland, the Court specifically addressed so-called "failure to investigate" claims,

explaining that "strategic choices made after thorough investigation of law and facts relevant to

plausible options are virtually unchallengeable."110 The Court further explained that only those

"strategic choices made after less than complete investigation are reasonable precisely to the

extent that reasonable professional judgments support the limitation on investigation."111 In short,

"counsel has a duty to make reasonable investigations or to make a reasonable decision that

makes particular investigations unnecessary."112

         Trial counsel's decision to not investigate Aswell's mental health issues because he "didn't

have time” cannot be considered strategic.

         Moreover, it cannot be said that Mills was not prejudiced by counsel's failure to

investigate this significant impeachment evidence. As evidenced by the record, the trial was

essentially a swearing match between Mills and Aswell. Had the jury believed Mills was the

victim of the threat-by-deadly-force coercion of Aswell, it would have found Mills to be not

110
    Strickland, 466 U.S. at 690.
111
    Id. at 691.
112
    Id.

                                                  26
       Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 30 of 64



guilty. Further, Aswell and Mills both testified that they were the driver of the getaway vehicle.

In light of the fact that the passenger of the getaway vehicle was shooting at the police during the

chase, Mills' coercion defense was only possible if he was the driver.

           Perhaps most important of all, Aswell was the only witness who materially contradicted

Mills’ testimony and who was not also substantially impeached. For example, although Diana

Thomas' testimony places Mills in the passenger seat, her testimony was contradicted by both

Kermit Martin and Gereldine Ledet, whose testimonies place Mills in the driver's seat. 113

Likewise, as discussed in the prior claim, the three Bogalusa police officers that identified Mills

as the passenger were completely and thoroughly impeached.

           Aswell was thus an absolutely critical witness for the State, both for supporting its

case-in-chief and for directly attacking the heart of the defense. The jury should have been privy

to Aswell’s serious mental health issues and that he was under the influence of psychotropic

medication before and during the offense. Only with the benefit of that information could the

jury properly evaluate Aswell's credibility – and capabilities.

           Even without this evidence, it is apparent that the jury grappled with its decision, as it

deliberated for over three hours. Considering the undeniable importance of Aswell's testimony to

the State's case, trial counsel’s failure to investigate Aswell’s mental health history without doubt

prejudiced Mills and impacted the outcome of his case. Had the jury been privy to impeachment

evidence concerning the veracity of Aswell’s testimony, the outcome of the proceedings would

have been different.

           The trial court misapplied the prejudice analysis set forth by the Supreme Court in

Strickland when it held that the testimony of the police officers was sufficient to establish Mills

as the passenger. In Strickland, the Court instructed that, when conducting the prejudice analysis,
113
      State App. Rec. at pp. 1357, 1364, 1392.

                                                   27
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 31 of 64



"a court hearing an ineffectiveness claim must consider the totality of the evidence before the

judge or jury."114 The Court further instructed that "[t]he assessment of prejudice should proceed

on the assumption that the decision maker is reasonably, conscientiously, and impartially

applying the standards that govern the decision."115 The record clearly shows that the Bogalusa

police officers that identified Mills as the passenger were completely and thoroughly impeached.

These officers were not caught in minor inconsistencies about marginal or irrelevant matters.

Rather, their testimonies irreconcilably conflicted with each other, as well as the physical

evidence. As the Supreme Court recently instructed in Wearry v. Cain, a reviewing court cannot

simply ignore evidence in a criminal defendant's favor in order to achieve its desired result.116

Likewise, the trial court should not have simply ignored the substantial impeachment of the three

Bogalusa police officers and just assume the jury believed their testimony that Mills was the

passenger.

        The state court’s assessment of Mills’ ineffective assistance of counsel claim was

therefore contrary to the clearly established law under Strickland’s jurisprudence. Consideration

of the totality of such evidence is what the trial court should have done when it considered Mills’

ineffective assistance of counsel claim when determining prejudice. The trial court’s failure to

do so resulted in a misapplication of clearly established federal law.

        In addition, the state court’s ruling was an “an unreasonable application” of clearly

established federal law because “the state court correctly identifie[d] the governing legal

principle . . . but unreasonably applie[d] it to the facts” of Mills’ ineffective assistance of counsel

claim.117


114
    466 U.S. at 695.
115
    Id.
116
    577 U.S. ___ (2016).
117
    See Bell v. Cone, 535 U.S. 685, 694 (2002)(citing Williams v. Taylor, 529 U.S. 362, 407-08 (2000)).

                                                         28
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 32 of 64



        In turn, Mills requests that this court issue a writ of habeas corpus to have him brought

before it so that he may be discharged from his unconstitutional confinement or constraint, or

grant such other relief as may be appropriate, and to dispose of this matter as law and justice

requires.

CLAIM IV: MILLS WAS DENIED HIS CONSTITUTIONAL RIGHT OF
          CONFRONTATION AND RIGHT TO A FAIR TRIAL WHEN THE
          STATE COURT ALLOWED THE PROSECUTOR TO IMPEACH MILLS
          WITH A FEDERAL COMPLAINT THAT WAS PREPARED BY A
          CALIFORNIA ATTORNEY THAT MILLS DID NOT KNOW AND HAD
          NEVER COMMUNICATED WITH.

        As was made clear at trial, Mills suffered serious physical injuries as a result of excessive

force used against him by his arresting officers. Accordingly, Philip Kaplan, a California

attorney, filed a 42 U.S.C § 1983 complaint in the Eastern District of Louisiana.118 In the

unverified complaint, attorney Kaplan wrote, inter alia, that Mills "was involved with an armed

robbery."119 In paragraph five, attorney Kaplan wrote: "After the above-alleged acts, the above

defendants [Lyons, Seal and Cassard] . . . were involved in the pursuit of a vehicle, in which

Plaintiff was a passenger."120

        Mindful of the "passenger" language contained in the complaint, and aware of the State's

desire to interrogate Mills as to the contents of the pleading so as to impeach the defense theory,

trial counsel made a motion in limine prior to Mills testifying, addressed in pertinent part as

follows:


DEFENSE:         It is the defense's contention that complaint is unverified and that those statements
                 are hearsay and inadmissible. They're not under the case law cited in my motion
                 in limine, a judicial admission of any kind, and thus, not proper fodder for cross-
                 examination with regard to the statements contained therein.


118
    Complaint, Logan N. Mills v. City of Bogalusa, et al, 3:12-991, ECF Doc. 1.
119
    Exhibit A, p. 4 of Petitioner’s Original PCR, attached herein as Exhibit D.
120
    Id. at p. 5.

                                                        29
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 33 of 64



                  Additionally, Judge, those are the statements of [Mills'] civil lawyer, who hasn't
                  been called to testify ... The fact that you filed suit and are seeking damages
                  against these officers, that's certainly grounds and proper grounds for cross-
                  examination. But I think the statements contained within the petition are the
                  hearsay statements of his civil counsel, who is not here to testify and is not here to
                  testify about the basis for those statements.121

The trial court denied the motion in limine and cited the following reasons:

COURT:            Relative to this motion in limine, the Court is going to deny the motion in limine.
                  Although it's not a judicial confession, it is still a statement against interest that
                  it's in a legal proceeding. And if he takes the stand, he opens the door to be cross-
                  examined based upon those pleadings, and he can explain the purpose of those
                  representations if he wants to take the position that he was the driver.

                  It's not a judicial confession that somehow precludes him from raising other legal
                  findings. But in filing it, he has opened the door, if he takes the stand, to being
                  examined on what is stated in there. If he wants to say well, I told my lawyer
                  something differently, that's up to him when he gets on the stand, but it's fair
                  game.122

         Thus, with the sanction of the trial court, the State was unleashed to question Mills about

a document not of his making. On cross, the State did indeed question Mills at length about the

"passenger" language contained within the federal complaint, reading the pertinent passage to the

jury aloud, and even questioning Mills concerning conversations he had engaged in with his trial

counsel regarding his case.123

         Under Louisiana law, hearsay is a statement, other than one made by the declarant while

testifying at the present trial or hearing, offered in evidence to prove the truth of the matter

asserted.124 Hearsay evidence is not admissible except as otherwise provided by Louisiana’s

Code of Evidence or other legislation.125 Hearsay is excluded because the value of the statement




121
    State App. Rec. at p. 1972.
122
    State App. Rec. at pp. 1978-79.
123
    Id. at pp. 2048-49.
124
    La. C.E. art. 801(C).
125
    See La. C.E. art. 802.

                                                    30
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 34 of 64



rests on the credibility of the out-of-court asserter, who is not subject to cross-examination and

other safeguards of reliability.126

         Although the trial court admitted the petition as a statement against interest, on appeal the

state court held that the petition was not hearsay because "[t]he allegations in the civil petition

were made by the attorney hired by the defendant to file the suit on his behalf."127 The court

further noted that, pursuant to Louisiana Code of Evidence Article 801(D)(2)(c), "[a] statement is

not hearsay if it is offered against a party and is by a person authorized by him to make a

statement concerning the subject."128

         The state appellate court’s determination is without legal merit under state law, as it relies

on no precedent indicating that Louisiana Code of Evidence Article 801(D)(2)(c) should apply to

unverified civil complaints.129 In addition, this state court determination fails to make any

adjudication on the merits of Mills’ allegation that the State’s use of this unverified civil rights

complaint violated his constitutional confrontation rights and right to a fair trial.

         Mills’ then only opportunity to address this critical constitutional error reviewed on

appeal was to offer new evidence in his collateral criminal proceeding. Therefore, on his initial

application for post-conviction relief in state court, he attached a declaration made under penalty

of perjury, pursuant to 28 U.S.C. § 1746 from his civil rights attorney Philip J. Kaplan.130 This

declaration provides details from Kaplan that he was not authorized to make any such statement,

and that he "did not meet or confer with Mr. Mills" before filing the civil rights complaint used




126
    See State v. Martin, 458 So.2d 454, 460 (La. 1984).
127
    State v. Mills, 153 So.3d at 495 (FN8).
128
    Id.
129
    Id.
130
    See Exhibit I of Petitioner’s Original PCR, attached herein as Exhibit B.

                                                          31
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 35 of 64



to impeach Mills at his criminal trial.131 Attorney Kaplan further declared that, "[b]y use of the

word 'passenger,' I was using it to mean an 'occupant."'132

        The collateral state court ruling applied a procedural bar pursuant to La. C. Cr. P.

930.4(A) and refused to consider the merits of Mills’ claim. The state court determined that as

for Kaplan’s declaration, all of Kaplan’s assertions “corroborate Mills’ trial testimony, which

was considered and rejected by the jury. . . Consequently this claim is procedurally barred by La.

C. Cr. P. art. 930.4(A).”133

        The state court’s mere mention of the procedural default does not suffice to bar federal

review on the merits.134 In addition, the state court’s reliance on 930.4, does not bar federal

habeas corpus relief from this Court, because the use of the procedural bar in this case is not

“adequate” in supporting its judgment, and is not “independent” of federal law.135 In this matter,

reliance on 930.4 was inappropriate in light of the new evidence in the form of Attorney

Kaplan’s declaration that supported Mills’ claim and defeated the repetitiveness of his claim had

the declaration been left out. Lastly, federal habeas review is warranted in this matter, because

Mills’ can show "cause" for the default and "prejudice attributed thereto,"136 and that a failure by

this Court to review Mills’ supposed defaulted claim would result in a "fundamental miscarriage

of justice."137

        In turn, AEDPA’s deferential standard of review does not apply concerning this claim

because no state court properly considered the merits of how the trial court infringed on Mills’




131
    Exhibit I of Petitioner’s Original PCR, attached herein as Exhibit B.
132
    Id.
133
    See Exhibit C at 6.
134
    Harris v. Reed, 489 U.S. 255, 258 (1989).
135
    R. Hertz & J. Liebman, Federal Habeas Corpus Practice & Procedure, 1403 - 1539 (4th ed.).
136
    Harris, 489 U.S. at 262 (1989) (citing Murray v. Carrier, 477 U.S. 478, 485 (1986).
137
    Id.

                                                       32
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 36 of 64



due process right, right to a fair trial, and constitutional confrontational rights by permitting the

use of this unverified complaint.138

         During his trial, the State was allowed to impeach Mills and create the distinct false

impression that Mills told his trial counsel that he was the passenger, who then relayed this

information to attorney Kaplan.139

         Because Mills did not authorize attorney Kaplan to make any statements, the complaint

and the statements contained within it were inadmissible hearsay, the admission of which

violated Mills' substantial rights. Critically, the complaint was used for the substantive purpose

of proving the truth of the matter asserted by its out-of-court author – namely, that Mills was the

passenger in the getaway vehicle. This was the central fact in question at Mills' trial, and it was

dispositive of his guilt. The jury being actively misled on this dispositive issue is an error so

serious it infringes upon Mills' constitutional right to a fair trial guaranteed by the Fourteenth

Amendment to the United States Constitution.140 As the Supreme Court noted in Chambers v.

Mississippi, "the hearsay rule may not be applied mechanistically to defeat the ends of

justice."141

         Additionally, Mills was denied his constitutional right to confront the complaint's out-

of-court author, Philip Kaplan. The Confrontation Clause of the Sixth Amendment prohibits the

admission of out-of-court statements that are testimonial, unless the witness is unavailable and

the defendant had a prior opportunity to cross-examine the witness. 142 In Crawford v.


138
    Harris, 698 F.3d at 623 (citing 28 U.S.C. § 2254(d)).
139
    State App. Rec. p. 2049, Ins. 14-16.
140
    See Fitzgerald v. Estelle, 505 F.2d 1334, 1336 (5th Cir. 1974) ("The conviction of a defendant after a trial that is
fundamentally unfair, whatever the cause of such unfairness, violates Fourteenth Amendment due process."); see
also Jones v. Cain, 600 F.3d 527,536 (5th Cir. 2010) ("Regardless of how a state court applies state evidence rules, a
federal habeas court has an independent duty to determine whether that application violates the Constitution.")
(citing Estelle v. McGuire, 502 U.S. 62, 68 (1991)).
141
    410 U.S. 284, 302 (1973).
142
    Crawford v. Washington, 541 U.S. 36, 53-4 (2004).

                                                          33
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 37 of 64



Washington, the Supreme Court defined "testimony" as a "solemn declaration or affirmation

made for the purpose of establishing or proving some fact." 143 The Court explained that

"testimonial" statements include, among other things, "statements that declarants would

reasonably expect to be used prosecutorially," as well as "statements that were made under

circumstances which would lead an objective witness reasonably to believe that the statement

would be available for use at a later trial."144 Kaplan's complaint falls squarely within this "core

class" of testimonial statements – indeed, the complaint itself was the initiation of a prosecution.

Moreover, the complaint did "precisely what a witness does on cross examination," in that it

"bore witness" against Mills by appearing to directly contradict him on the most contested issue

throughout the trial. 145

         The Louisiana Supreme Court "adopted the federal test for harmless error announced in

Chapman v. California, 386 U.S. 18 (1967), as a practical guide for determining whether the

substantial rights of the accused have been violated." 146 Under Chapman, the State must

demonstrate "beyond a reasonable doubt that the error complained of did not contribute to the

verdict obtained.”147 In Yates v. Evatt, the Supreme Court explained that an "error [does] not

contribute to the verdict" when it is "unimportant in relation to everything else the jury

considered on the issue."148

         The issue of who drove the getaway vehicle was sharply contested throughout the trial,

and Mills' credibility was at the heart of his defense. If the jury believed Mills was the victim of

Aswell's armed coercion, Mills was not guilty. If the jury believed Aswell, then Mills was guilty


143
    Id.
144
    Id. at 51-52.
145
    Davis v. Washington, 547 U.S. 813, 830 (2006).
146
    See State v. Johnson, 94-1379 (La. 11/27/95), 664 So.2d 94, 100.
147
    86 U.S. at 24; see also State v. Lewis, 12-1021 (La. 3/19/13), 112 So.3d 796, 805 (noting that the State bears the
burden of proving that an error was harmless).
148
    500 U.S. 391, 403 (1991).

                                                         34
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 38 of 64



of the crimes charged. The respective roles of Mills and Aswell in the getaway vehicle was of

particular importance in assigning blame – and proving the defense. If Mills was the driver of

the getaway car, then his claim that he drove away at gunpoint while the armed passenger Aswell

fired at the pursuing police made sense. If Mills was the passenger, however, his coercion

defense was impossible to believe. Thus, Kaplan’s unverified complaint served to impeach Mills

on the most critical point of defense. That impeachment, coming under the auspices of a legal

pleading prepared by an attorney purportedly working in Mills' interest, was no doubt cloaked in

unusual significance in the eyes of the laymen on the jury. The jury could have easily believed

this federal complaint to reflect the "truth" as told by Mills to his trial counsel, who then relayed

the information to attorney Kaplan. This is especially likely, given the conclusion of the State's

cross-examination of Mills on this issue.

         However, as indicated by Kaplan’s declaration, it is now beyond dispute that the

admission of the complaint corrupted the "paramount judicial goal of truth seeking."149 Attorney

Kaplan's declaration affirmatively establishes that Mills did not authorize Kaplan to make any

statements, and further, that the extremely prejudicial inference the State drew from Kaplan's

statement was flatly incorrect. It is indisputable that this is "the sort of error that compromises

the fairness, integrity, and truth-seeking functions of a jury trial."150 This evidence, coupled with

the other issues raised herein, demonstrates that Mills' jury was actively mislead on the most

contested issue in his trial. The State’s use of Kaplan’s unverified complaint violated Mills’


149
   Swindler v. Berlin, 524 U.S. 399, 410 (1998).
150
   Etherton v. Rivard, 800 F.3d 737, 754 (6th Cir. 2015); see also Morse v. Fusto, 804 F.3d 538, 548 (2nd Cir.
2015) ("As we have observed, 'false information likely to influence a jury's decision ... violates the accused's
constitutional right to a fair trial."') (quoting Ricciuti v. New York City Transit Auth., 124 F.3d 123, 130 (2nd Cir.
1998)); Maxwell v. Roe, 628 F.3d 486, 507 (9th Cir. 2010) ("[T]o permit a conviction based on uncorrected false
material evidence to stand is a violation of a defendant's due process rights under the Fourteenth Amendment.");
Killian v. Poole, 282 F.3d 1204, 1209 (9th Cir. 2002) ("A conviction based in part on false evidence, even false
evidence presented in good faith, hardly comports with fundamental fairness.") (quoting United States v. Young, 17
F.3d 1201, 1203-04 (9th Cir. 1994)).

                                                         35
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 39 of 64



constitutional rights to a fair trial and to confront his accuser, thus requiring this Court to vacate

his current conviction.

        Considering no state court considered the constitutional implications of this claim,

AEDPA’s deferential standard of review does not apply, thus authorizing this court to review it

de novo.151

        In turn, Mills requests that this court issue a writ of habeas corpus to have him brought

before it so that he may be discharged from his unconstitutional confinement or constraint, or

grant such other relief as may be appropriate, and to dispose of this matter as law and justice

requires.

CLAIM V:         MILLS WAS DENIED HIS CONSTITUTIONAL RIGHT TO THE
                 EFFECTIVE ASSISTANCE OF COUNSEL WHEN HIS APPELLATE
                 ATTORNEY FAILED TO COMPETENTLY BRIEF THE ISSUES RAISED
                 ON APPEAL, AND FAILED TO COMPETENTLY RESPOND TO THE
                 STATE’S ORIGINAL BRIEF.

        A criminal defendant has a constitutional right to the effective assistance of counsel on

direct appeal. 152 Counsel's performance on appeal is analyzed under the familiar two-part

Strickland test.153 This standard requires counsel "to research relevant facts and law, or make an

informed decision that certain avenues will not prove fruitful."154 To establish prejudice, a

defendant "must show that with effective counsel, there was a reasonable probability that he

would have won on appeal."155

        When alleging ineffective assistance of appellate counsel, the defendant "must show that

the neglected claim would have had a reasonable probability of success on appeal."156 The

applicable test is whether the omitted issue was "clearly stronger" than the issue[s] actually
151
    See Valdez v. Cockrell, 274 F.3d 941, 946-47 (5th Cir. 2001).
152
    Evitts v. Lucey, 469 U.S. 387, 393-96 (1985).
153
    Smith v. Robbins, 528 U.S. 259, 285-86 (2000) (citing Strickland v. Washington, 466 U.S. at 687-91, 694).
154
    United States v. Williamson, 183 F.3d 458, 462 (5th Cir. 1999) (citing Strickland, 466 U.S. at 690-91).
155
    Moreno v. Dretke, 450 F.3d 158, 168 (5th Cir. 2006) (citing Smith v. Robbins, 528 U.S. at 285).
156
    Duhamel v. Collins, 955 F.2d 962, 967 (5th Cir. 1992).

                                                        36
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 40 of 64



presented on appeal. 157          Consequently, when appellate counsel omits (without legitimate

strategic purpose) "a significant and obvious issue," the habeas court should deem his

performance deficient and when that omitted issue "may have resulted in a reversal of the

conviction, or an order for a new trial," the habeas court should find the lack of effective

assistance prejudicial.158

         In light of this jurisprudence, Mills’ appellate counsel’s representation fell below the

Strickland standard, and greatly prejudiced him.                 On his Original Brief on appeal, Mills'

appellate counsel argued that Mills' right of confrontation was violated when the trial court

refused to allow Mills to cross-examine his codefendant, Walter Aswell, regarding the

substantial leverage the State had upon him.159

         The Louisiana appellate court conceded that "the trial court's ruling infringed on the

defendant's right of constitutional confrontation by denying him the right to fully cross-examine

Aswell."160

         Nevertheless, the appellate court held the error harmless, citing the testimony of Scott

Seals, Chad Cassard, and Patrick Lyons, the three Bogalusa police officers involved in the chase

and arrest of Aswell and Mills. The court held that the "officers' testimony directly contradicted

the defendant's testimony that he was the driver in the Jeep, that he did not fire at the officers,

and that he did not struggle with the police." 161 The court further held that the "officers'

testimony regarding the defendant's actions upon exiting the Jeep also contradicted the

defendant's justification theory that he was acting under the compulsion of Aswell's threats."162


157
    See, e.g., Diaz v. Quarterman, 228 F. App'x 417, 427 (5th Cir. 2007); see also Smith v. Robbins, 528 U.S. 259,
288 (2000).
158
    See Mason v. Hanks, 97 F.3d 887, 893 (7th Cir. 1996).
159
    Exhibit C at 26-36 of Petitioner’s Original PCR, attached herein as Exhibit B.
160
    Mills, 153 So 3d at 491.
161
    Id. at 493.
162
    Id.

                                                         37
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 41 of 64



         If Mills' appellate counsel had properly briefed this claim, and pointed out the substantial

impeachment of the three Bogalusa police officers, no reasonable appellate jurist would have

relied upon the testimony of the officers to hold Mills' confrontation violation harmless.

         For instance, Officer Seals, Officer Cassard, and Officer Lyons all denied striking Walter

Aswell.163 It is undisputed that Aswell was severely beaten after he was apprehended.164 In fact,

Aswell was beaten so severely that he suffered a fractured skull that warranted the insertion of a

metal place in his head and now he has a scar that runs from ear to ear.165

         Neither Lyons nor Seals had any explanation as to how Aswell's severe injuries could

have occurred.166 When Cassard was asked how Aswell could have sustained such significant

injuries, Cassard responded, "He fell face first. I don't know."167 When asked how someone

could sustain a skull fracture from falling face first, Cassard responded, "I don't know."168

Cassard's statement that Aswell fell and injured himself is even more suspect considering that the

police apprehended Walter Aswell in a grassy field.169

         Considering that these three officers were the first on the scene, and the only ones with a

motive to beat Aswell, it is doubtful whether a reasonable jury could have believed their self-

serving denials of committing a criminal assault upon Aswell.

         Then there was the issue of Officer Cassard changing his story to fit Lyons and Seals'

account of where the shooting started. Officer Cassard testified on direct that he first heard shots

fired somewhere between Carroll's Wrecker Service and the bridge. 170 Cassard noted that

Carroll's Wrecker Service is "about like half a mile to three-quarters of a mile" from the

163
    State App. Rec. at pp. 1890, 453, 531.
164
    Id. at p. 349.
165
    Id. at pp. 365-66.
166
    Id. at pp. 1891, 531.
167
    Id. at p. 464.
168
    Id.
169
    See Defense Trial Ex. 24; State App. Rec. at p. 452.
170
    State App. Rec. at p. 405. This bridge crosses the Mississippi state line. State App. Rec. at p. 443.

                                                           38
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 42 of 64



bridge.171 On cross, Cassard acknowledged that he gave a statement to the Mississippi Bureau of

Investigations the day after the incident, stating, "When I caught up to them, I was the fifth car in

line, and as we were topping the bridge, and I could see Officer Seals trying to get around them,

and as he got around them, within seconds he advised all of us that shots were fired."172

         When asked about this discrepancy as to where the shooting started, Cassard explained,

"Well, at the time I was giving the statement, it was only one day after the accident, and

everything seemed kinda jumbled together, and as time has went on my memory has gotten a lot

better."173 Time did not seem to improve Cassard's memory when he authored his written report,

two weeks after the incident, as this report also states the first shots were fired as Cassard topped

the bridge.174 When questioned about the difference in his direct testimony and his own written

report, Cassard stated, "I'm not doubting that my report may be different than what I say right

now."175 Cassard finally threw his hands in the air and admitted he "was on top of the bridge"

when the shooting started.176

         Cassard also changed his story regarding whether the passenger was firing once he got

out of the Jeep. On direct, Cassard stated that he was "unsure" if the passenger was still firing.177

On cross, Cassard acknowledged that he told the Mississippi Bureau of Investigations that "when

the passenger came out of the vehicle, he come out of the vehicle pistol in hand shooting."178

Cassard then told defense counsel he was "quite sure" the passenger was still shooting when he

got out of the vehicle.179


171
    Id. at p. 426.
172
    Id. at p. 432.
173
    Id.
174
    Id. at p. 438.
175
    Id. at p. 441.
176
    Id. at pp. 218, 443, 444.
177
    Id. at p. 411.
178
    State App. Rec. at p. 488.
179
    Id. at p. 487.

                                                 39
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 43 of 64



         Lt. Patrick Lyons testified he told Chief Culpepper that the suspects continued shooting

as they ran into the field.180 Of course, no 9mm shell casings were found outside the getaway

vehicle, notwithstanding Anna Savrock's testimony that the Mississippi Bureau of Investigations

went over the scene quite thoroughly with metal detectors.181

         Then there was Seals' factually impossible account of shooting Mills. Seals testified that

he shot Mills as he was facing Seals.182 This is physically impossible, because Mills was shot in

the back.183

         Even though Mills had already been shot twice and had a collapsed lung, Seals claimed

he could not get Mills under control.184 Even with Officer Cassard's assistance, Seals alleged that

neither of them could get Mills handcuffed.185 Cassard testified he is six feet two inches tall and

weighs approximately 200 pounds.186 Cassard estimated Seals is about the same size.187 Mills is

five foot, nine inches tall and weighs approximately 140 pounds.188

         Then there was Lt. Lyons' fanciful account of Mills kickboxing with Seals and Cassard.

According to Lyons, when he came around the comer of the woodline, he saw Mills standing up,

engaged in a fist fight with Seals and Cassard.189 Not only is Lyons' story incredibly unlikely in

light of the fact that Mills had already been shot with a .40 caliber in his ankle and back, and had

a collapsed lung, it was squarely refuted by both Seals and Cassard.190




180
    Id. at p. 1900.
181
    Id. pp. 1426, 1587, 1775.
182
    Id. at p. 532.
183
    Id.
184
    Id. at p. 514.
185
    Id.
186
    Id. at p. 461.
187
    Id. at p. 462.
188
    Id. at p. 237.
189
    Id. at pp. 1916-18.
190
    State App. Rec. at p. 533.

                                                 40
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 44 of 64



        Numerous other examples can be found throughout the record. The point is that Lyons,

Cassard, and Seals were materially impeached-several times over. As the Louisiana First Circuit

Court of Appeal noted in State v. Petitto, 12-1670 (La. App. 1 Cir. 4/26/13), 116 So.3d 761, "If

the jury determines that a witness willfully or deliberately testified falsely to any material fact for

the purpose of deceiving it, then the jury may conclude that the witness' testimony is unworthy of

belief and disregard the entirety of the testimony as proving nothing."191 Mills' jury received an

identical instruction. 192 The officers' blatant lies about not beating Aswell, or having any

knowledge as to how he sustained his injuries, alone would have justified the jury's rejection of

the entirety of their testimony. Accordingly, the officers' testimony could not be relied upon to

hold Mills' confrontation violation harmless "beyond a reasonable doubt."

        Despite the proven unreliability of these officers’ testimony, Mills’ appellate counsel

utterly failed to brief these essential facts to the appellate court. Mills’ appellate counsel should

have briefed these strong, significant and obvious facts on his appeal, and their inexcusable

omission rendered his appellate counsel ineffective. Harmless error jurisprudence clearly dictates

that if a witness's testimony is merely cumulative, any potential confrontation violation will most

assuredly be deemed harmless.193 In fact, Mills expressed this very concern to appellate counsel

in a letter, stating in pertinent part:

        I think it is important to show the substantial impeachment of the Bogalusa Police
        Officers for one reason: all three of them identify me as the passenger. Therefore, if the
        First Circuit gets far enough to conduct a harmless-error analysis, they are going to look
        at the rest of the evidence in the record-what supports/contradicts me being the
        passenger/driver.194



191
    Id. at p. 770.
192
    Id. at p. 270.
193
    See State v. Wille, 559 So.2d 1321, 1332 (La. 1990) (holding the erroneous admission of hearsay harmless
because the hearsay testimony was "essentially cumulative" of other evidence adduced at trial); State v.Broadway,
96-2659 (La. 10/19/99), 753 So.2d 801, 818 (same).
194
    Exhibit B of Petitioner’s Original PCR, attached herein as Exhibit B.

                                                       41
       Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 45 of 64



           Even Mills, a 23-year old high school dropout with no legal training, was able to foresee

that Louisiana’s appellate court would look to the officers’ testimony that Mills was the

passenger in an effort to declare his confrontation violation harmless. Indeed this conclusion is

compelled by even a very basic understanding of harmless error analysis.

           Moreover, the numerous inconsistencies in the officers' testimony were obvious on the

record, and were the thrust of defense counsel's closing argument. Defense counsel told the jury

that the State "wants you to ignore the terrible inconsistencies that were born out and proven

through cross-examination."195 Counsel told the jury that "what is undeniable, that which has

been shown and proven without a doubt, is that they lack credibility, they lack credibility."196

These strong accusations should have grabbed appellate counsel's attention; it is not often the

defense is able to lodge these kinds of accusations against police witnesses.

           Thus, appellate counsel was constitutionally ineffective for leaving such a gaping hole in

his argument. By doing so, counsel effectively gave the appellate court an open invitation to find

Mills' confrontation violation harmless.

           If appellate counsel had outlined the substantial impeachment of the three Bogalusa

police officers, as requested by Mills, the appellate court would have been forced to confront

their numerous inconsistencies, and consequently, would not have been able to rely on their

testimony to hold Mills' confrontation violation harmless. Therefore, there is a reasonable

probability that, but for appellate counsel's deficient performance, Mills would have obtained

relief on direct appeal.

           Based on the clearly established criminal defendant’s right to effective representation on

direct appeal, no reasonable jurist would have determined Mills’ appellate counsel’s performance


195
      State. App. Rec. pp. 216-17 (emphasis added).
196
      Id. at p. 217.

                                                      42
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 46 of 64



complied with Strickland. The trial court’s wrong decision to deny Mills’ on this claim relies

only on one fact that is incorrect. In its opinion, the trial court states that Mills’ appellate counsel

“did reference the State’s argument on this issue in the Reply Brief, although in passing.”197

However, when reviewing the Reply Brief referenced by the trial judge, it is clear that Mills’

appellate attorney in fact did not address the State’s argument.198 Reliance on this incorrect fact

is therefore an unreasonable determination of the facts concerning this claim.

         There can be no strategy in omitting a response to the State’s new argument and

essentially failing to contest the State’s legal points. Consequently, the state court misapplied

clearly established federal law when it determined that Mills’ appellate attorney was not

ineffective.199

         Appellate counsel was also ineffective in failing to competently respond to the State's

Original Brief.

         In his Original Brief, appellate counsel argued that the trial court erred in allowing the

State to impeach Mills with a civil petition that was prepared and filed by California attorney

Philip Kaplan.200 Appellate counsel persuasively demonstrated the trial court's error in admitting

the petition as a "statement against interest."

         When the State filed its Original Brief, however, it did not defend the trial court's

rationale for admitting the petition. Instead, the State argued that, pursuant to La. C.E. art.

801(D)(2)(c), the petition was not hearsay because it was a statement "made by a person

authorized by [Mills] to make a statement concerning the subject."201 Appellate counsel failed to

grasp the State's new argument, and continued to argue in his Reply Brief that the petition was

197
    See Exhibit C, at 9.
198
    See Exhibit E of Petitioner’s Original PCR, attached herein as Exhibit B.
199
    Id. at 8.
200
    Exhibit C, at 36-43 of Petitioner’s Original PCR, attached herein as Exhibit B.
201
    Exhibit D, at 7 of Petitioner’s Original PCR, attached herein as Exhibit B.

                                                          43
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 47 of 64



not a statement against interest -- a position not even advanced by the State.202 Unsurprisingly,

the state appellate court adopted the State's unchallenged argument.203

         If appellate counsel had been playing close enough attention to actually respond to the

State's argument, he could have formulated a solid, meritorious argument that the State's position

was fatally flawed.

         La. C.E. art. 801(D)(2)(c) provides that "a statement is not hearsay if it is offered against

a party and is by a person authorized by him to make a statement concerning the subject." As the

clear language of the article suggests, this subsection applies only to statements that have been

"specifically authorized" by the principal.204 Article 801(D)(2)( c) is in accord with the pre-codal

law on vicarious admissions.205 In Thomas v. RPM Corp., the Louisiana appellate court noted

that, "[a] material statement made by an agent for a principal is admissible at trial when offered

by a party opponent, but the agent's authority to make such a statement must be established."206

         The only evidence in the appellate record concerning attorney Kaplan's possible

"authorization" to make the statement at issue comes from Mills' testimony. Mills testified that

he was aware a lawsuit had been filed on his behalf, but that he had not read it.207 Mills further

testified that he had never spoken with Kaplan.208 In response to the State's question, Mills




202
    Exhibit E, at 12 of Petitioner’s Original PCR, attached herein as Exhibit B.
203
    Mills, 153 So.3d at 495 (FN8).
204
    See Turner v. Ostrowe, 01-1935 (La. App. 1 Cir. 9/27/02), 828 So.2d 1212, 1221 ("official comment (d) to
Article 801(D)(2)(c) indicates that this subsection is based on traditional agency principles and covers statements
that are specifically 'authorized' by the principal and thus are classified as 'representative' or 'vicarious' admissions");
see also State v. Schexnayder, 96-98 (11/26/96), 685 So.2d 357, 366 (statement that was not specifically authorized
was not admissible).
205
    See Official Comment to Article 801(D)(2)(c) (noting that this subsection is "intended to clarify but not change
prior Louisiana law substantially").
206
    449 So.2d 18, 22 (La. App. 1 Cir. 1984)(internal citations omitted) (citing Pacholik v. Gray, 187 So.2d 480 (La.
App. 3 Cir. 1966)).
207
    State App. Rec at pp. 2023, 2048.
208
    Id. at pp. 2046-49.

                                                            44
        Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 48 of 64



testified that he told his trial counsel he was the driver, and that he never told his trial counsel he

was the passenger.209

           Considering that Mills never talked to attorney Kaplan, and never told defense counsel he

was the passenger, then, quite obviously, Mills did not authorize attorney Kaplan to make such a

statement. Thus, the only evidence in the record on the issue of "authorization" destroys the

State's argument, which was essentially that the statement fell within the ambit of La. C. Evid.

art. 80l(D)(2)(c) simply because attorney Kaplan filed the civil suit on Mills' behalf.210 The

State's conclusory argument blatantly ignored the portions of Mills' testimony that affirmatively

refute the authorization required for La. C.E. art. 80l(D)(2)(c) to apply. If Mills never talked to

Kaplan, and maintained he was the driver to his trial counsel, then Mills could not have

authorized Kaplan to make a statement labeling him a passenger.

           Besides the fact that Mills' testimony cripples the State's feeble argument on the issue of

authorization, the State did not even establish that the inference it twisted from the complaint

was a fair one.

           In United States v. McKean, 738 F.2d 26 (2nd Cir. 1984), the Second Circuit discussed

the various practical and constitutional concerns implicated by the use of attorney statements

against a client accused of a crime. Although the issue in McKean was the evidentiary use of a

prior jury argument, the McKean court's analysis proves instructive on the court's error in Mills'

case. The Second Circuit held that, before admitting an alleged inconsistent statement by counsel,

the district court should "determine by a preponderance of the evidence that the inference the




209
      Id. at p. 2049.
210
      See Exhibit D at 7 of Petitioner’s Original PCR, attached herein as Exhibit B.

                                                            45
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 49 of 64



prosecution seeks to draw from the inconsistency is a fair one and that no innocent explanation

for the inconsistency exists."211

         During trial counsel's argument on the motion in limine, counsel told the court that,

"legally, anybody in the car, regardless of position, is a passenger in that vehicle."212 What

should have been glaring to appellate counsel is the fact that neither the State nor the trial court

disputed counsel's assertion. Not that trial counsel's position could have been disputed; Merriam

Webster's Collegiate Dictionary defines "passenger" as "a traveler in a public or private

conveyance."213

         Moreover, attorney Kaplan's complaint refers to Mills as "a passenger," not "the"

passenger. "A" is an indefinite article. Indefinite articles "refer to any one of a general group."214

"The" on the other hand, is a definite article. Definite articles specify "a particular person, place,

thing, or idea."215 In light of the fact that there were only two occupants in the getaway vehicle,

attorney Kaplan's use of the indefinite article "a" signals a clear intention to avoid specificity.

After all, a formal pleading prepared by an attorney is "likely to be worded with precision."216

         Thus, appellate counsel was constitutionally ineffective in failing to expose and brief the

significant flaws in the State's argument. If appellate counsel had responded to the State's Brief

in a legally competent manner, the state appellate court would have been forced to confront the

portions of Mills' testimony that clearly refute any speculation that he authorized Mr. Kaplan to

make the statement at issue. The state appellate court would also have been forced to confront

211
    Id. at 33; see also United States v. Jung, 473 F.3d 837, 841 (7th Cir. 2007) (noting that the "unique nature" of the
attorney-client relationship "'demands that a trial court exercise caution in admitting statements that are the product
of this relationship."' (quoting United States v. Harris, 914 F.2d 927, 931 (7th Cir. 1990)). The court further noted
that it has "'caution[ed] the government that it should only offer this sort of evidence in rare cases and when
absolutely necessary."' (quoting United States v. Sanders, 979 F.2d 87, 92 (7th Cir. 1992))).
212
    State App. Rec. pp. 1975-76.
213
    MERRIAM WEBSTER’S COLLEGIATE DICTIONARY, 11th Ed., p. 905.
214
    James L. Kinney & John E. Warringer, ELEMENTS OF WRITING, p. 607 (1993).
215
    Id.
216
    United States v. Valencia, 826 F.2d 169, 173 (2nd Cir. 1987).

                                                          46
        Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 50 of 64



the State's total failure to establish that the prejudicial inference it wrenched from the statement

had any basis in fact.

            Based on the clearly established criminal defendant’s right to effective representation on

direct appeal, no reasonable jurist would have determined Mills’ appellate counsel’s performance

in failing to competently brief his appellate assigned of errors complied with Strickland.

Consequently, the state court decision concerning this issue misapplied clearly established

federal law.217

            In turn, Mills requests that this court issue a writ of habeas corpus to have him brought

before it so that he may be discharged from his unconstitutional confinement or constraint, or

grant such other relief as may be appropriate, and to dispose of this matter as law and justice

requires.

 CLAIM VI: MILLS WAS DENIED A FAIR AND IMPARTIAL DIRECT APPEAL
           WHEN THE LOUISIANA FIRST CIRCUIT COURT OF APPEAL
           REPEATEDLY    IGNORED  CRITICAL  POINTS  OF   MILLS’
           ARGUMENTS AND CONSISTENTLY MISAPPLED CLEARLY
           ESTABLISHED LAW.

            To put this claim in the proper perspective from the outset, it must be noted that the First

Circuit's opinion finding no reversible error in Mills' trial was authored by a colleague of Mills'

trial judge.

            At the time of Mills' arrest and trial, William J. Crain was a district judge in Washington

Parish. In fact, Crain was one of only two judges being assigned felony cases during this time

period. The other judge, of course, was Mills' trial judge, August J. Hand. Shortly after Mills'

trial concluded, Crain became a First Circuit judge. When the case reached the First Circuit

Court of Appeal. Judge Crain was on Mills' three-judge panel. Judge Crain also wrote the

opinion for the court finding no reversible error in Mills' trial.
217
      See Exhibit C, at 8-9.

                                                     47
       Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 51 of 64



           Normally such a relationship would not be grounds for recusal. However, it is

nonetheless troubling when one considers the manner in which the First Circuit ignored relevant

facts and law when "adjudicating" Mills' appeal. The court's opinion, when taken as a whole,

evinces a distinct partiality in favor of the prosecution. Indeed, when one compares the points

raised in Mills' appellate briefs to the court's actual written opinion, it becomes clear the court

ignored those points it could not acknowledge without being compelled to reverse Mills'

convictions and sentences.

           Mills' direct appeal was not "meaningful" in any sense of the word.

A.         Cause challenges for prospective jurors Mary Gunnell and Kelly Crain

           The Louisiana First Circuit Court of Appeal held that the denial of the cause challenges

for these prospective jurors were not preserved for review because, according to the court, Mills

did not object to the trial court's ruling on these challenges.218

           In so holding, the First Circuit relied upon "the clear language of Article 800 and the

procedure recited in State v. Cousan, 94-2503 (La. 11/25/96), 684 So.2d 382, 288-89, both of

which require that a defendant lodge a contemporaneous objection to the trial court's ruling in

order to assign as error the trial court's refusal to sustain his challenge for cause."219

           What makes this holding objectively unreasonable is the fact that the Louisiana Supreme

Court has reversed/corrected the First Circuit twice on this very issue.

           In State v. Vanderpool, 476 So.2d 546 (La. App. 1 Cir. 1986), the defendant failed to

object to the trial court's refusal to sustain his challenge for cause. The First Circuit held that

"[b]ecause defendant neither objected to the trial court's ruling denying his challenge of Wilson




218
      Mills, 153 So.3d at 486 (FN2).
219
      Id.

                                                   48
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 52 of 64



Pitre for cause nor stated the nature of the objection and grounds therefor, he is thereby

prohibited from assigning the ruling as error, by the express terms of La. C.Cr.P. art. 800A."220

         The Louisiana Supreme Court reversed on this point, holding that the challenge for cause

was preserved for appeal.221 The Supreme Court noted that, "Our law is settled that an objection

need not be raised by incantation" and that "the requirement that objection be raised

contemporaneously is not meant to be inflexible, but is designed 'to promote judicial efficiency

and to ensure fair play."' Specifically, the Court noted that, "Article 800 should not be read to

differ in this respect from Article 841."222 The Court further held that the defendant "made it

known he wanted the deputy sheriff excused and voiced the reasons why," and that "this is

sufficient to preserve the issue for appeal."223

         Mills' case is in fact much stronger than Vanderpool itself. In Vanderpool, trial counsel

spent one sentence arguing why the prospective juror was unfit to serve.224

         Mills' counsel, on the other hand, argued extensively why Ms. Gunnell and Ms. Crain

should be excused for cause.225 When the trial court declined to sustain these challenges, Mills'

counsel peremptorily struck both of these prospective jurors.226 As Vanderpool makes clear, this




220
    Id. at 547.
221
    State v. Vanderpool, 493 So.2d 574 (La. 1986).
222
    Id.
223
    Id.
224
    Vanderpool's trial counsel merely stated: "Your Honor, I would like to re-urge our challenge for cause on Mr.
Pitre. I think due to his substantial involvement in law enforcement." 493 So.2d at 547.
225
    "I would move to strike Kelly Cain. She or more less [sic] is suffering from PTSD. She appeared emotional when
she described her victimization in the bank robbery. *** She said she's still suffering on a day to day basis and that
she's fearful when her husband goes away to work because when he works nights every third day then it causes her
issues and she has to stay up and wait for him to come home. This it he kind of thing that, it's going to influence her
decision." *** "I was going to make my cause challenge for Ms. Gunnell on the same basis. Judge, this is a woman
that offered that she was a victim of three bank robberies. She became visibly upset and emotional when describing
that victimization. *** She couldn't even tell Your Honor that without becoming emotional and I questioned her
about it. She started to tear up. I think it's the character of nature [sic] that's going to cause her to be biased." (State
App. Rec. at pp. 1238-41).
226
    State App. Rec. at pp. 1246-47.

                                                            49
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 53 of 64



satisfies Louisiana's contemporaneous objection requirements and was sufficient to preserve

Mills' cause challenges for appeal.

         It cannot be said the First Circuit may have simply forgotten Vanderpool; Mills' appellate

counsel cited Vanderpool in his Reply brief.227 Yet the First Circuit chose to ignore appellate

counsel's response on this issue.

         In State v. Pinion, 06-2346 (La. 10/26/07), 968 So.2d 131 (rev. on other grounds), the

Louisiana Supreme Court reiterated that "[i]n jury selection, counsel satisfies the requirements of

Louisiana's contemporaneous objection rule by stating his grounds for a cause challenge and then

by removing the juror with one of his remaining peremptory challenges when the court declines

to excuse the juror for cause. La. C.Cr.P. art. 841."228

       Mills cited Pinion in his pro se Reply Brief, but the First Circuit held that Mills' "reliance”

upon Pinion is "misplaced" because "Pinion involved the requirement of accepting an obnoxious

juror to prove prejudice on appeal and made no mention of Louisiana Code of Criminal

Procedure article 800."229 The problem with this assertion is that the Louisiana Supreme Court's

decision in State v. Ross, 623 So.2d 643 (La. 1993), wherein the Louisiana Supreme Court

reversed the First Circuit for holding that a defendant must show he was forced to accept an

obnoxious juror in order to prove prejudice on appeal – the very same misinterpretation the First

Circuit claims it made (again) in Pinion.

         Regardless of what Pinion actually dealt with, the Court reaffirmed the 30-year-old rule

that, "[i]n jury selection, counsel satisfies the requirements of Louisiana's contemporaneous


227
    Exhibit E, p. 4 of Petitioner’s Original PCR, attached herein as Exhibit B (The State asserted on appeal that Mills'
challenges for Ms. Gunnell and Ms. Crain were not preserved for review because he did not "lodge an objection."
The only authority the State cited in support of this assertion was La. C.Cr.P. art. 800-which, as Vanderpool made
clear, is satisfied when a defendant challenges a prospective juror for cause, "voice[s] the reasons why," and
removes the juror with one of his remaining peremptory strikes).
228
    Pinion, 968 So.2d at 136.
229
    Mills, 153 So.3d at 486 (FN2).

                                                          50
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 54 of 64



objection rule by stating his grounds for a cause challenge and then by removing the juror with

one of his remaining peremptory challenges when the court declines to excuse the juror for cause.

La. C.Cr.P. art. 841."230

         In holding that Mills' challenges for cause were not preserved for review, the First Circuit

also relied on "the procedure recited in State v. Cousan, 94-2503 (La. 11/25/96), 684 So.2d 382,

388-89."231 But Louisiana First Circuit Court of Appeal’s reliance upon Cousan, is just as

unreasonable as its "misinterpretation” of La. C.Cr.P. art. 800 (for the third time).

         The "procedure" the First Circuit is referring to comes from the following statement

made by the Cousan Court: "In response to the trial court's denial of the cause challenges,

defendant objected, thereby preserving the issue for appeal, and exercised peremptory challenges

to exclude Jurek and Johnson from the jury."232

         Apparently, Louisiana’s First Circuit Court of Appeal is suggesting that the Cousan

Court, in an incredibly implicit manner, added a formal incantation requirement ("note my

objection") to La. C.Cr.P. art. 800 -- the same formal incantation requirement the Vanderpool

Court explicitly held was not required to preserve a challenge for cause for appellate review.

Cousan itself belies any such interpretation. Just one paragraph later, the Cousan Court states:

"[t]o preserve the issue for appeal, the defendant must also lodge a contemporaneous objection to

the trial court's ruling." 233 As Vanderpool made clear, what constitutes a contemporaneous

objection is defined by La. C.Cr.P. art. 841, not La. C.Cr.P. art. 800, and "Article 800 should not

be read to differ in this respect from Article 841."234



230
    Pinion, 968 So.2d at 136.
231
    Mills, 153 So. 3d at 486 (FN2).
232
    Cousan, 684 So.2d at 388.
233
    Id. at 389.
234
    Vanderpool, 493 So.2d at 575.

                                                  51
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 55 of 64



         Moreover, if the First Circuit really believed that Cousan overruled Vanderpool, then the

First Circuit should have fulfilled its duty to "clarify the law."235 Perhaps the court did not clarify

the law because it knew that Louisiana law clearly refutes such a proposition, and to explicitly

hold such would invite closer scrutiny to an objectively unreasonable holding.

         But what really puts the First Circuit's "misinterpretation" of Cousan beyond any rational

explanation is that same previously quoted statement by the Pinion Court the First Circuit chose

to ignore:

         In jury selection, counsel satisfies the requirements of Louisiana's contemporaneous
         objection rule by stating his grounds for a cause challenge and then by removing the juror
         with one of his remaining peremptory challenges when the court declines to excuse the
         juror for cause. La. C.Cr.P. art. 841.236

         It does not get any clearer than that. The First Circuit's holding that Mills' cause

challenges were not preserved for review is utterly lacking in justification.

B.       Trial court's improper restriction of Mills' cross-examination of Aswell

         In his Original Brief, Mills' appellate counsel argued that Mills was denied his

constitutional right of confrontation when the trial court refused to allow Mills to impeach

Aswell with the substantial leverage the State had upon him.

         The First Circuit conceded that "the trial court's ruling infringed on the defendant's right

of constitutional confrontation by denying him the right to fully cross-examine Aswell."237

However, the First Circuit held the error harmless because, according to the court, "the entire

weight of the testimony and physical evidence contradicted the defendant's testimony and




235
    See Louisiana Court of Appeal Performance Standards, Performance Standards 1.2 ("Louisiana courts of a appeal
should develop, clarify, and unify the law"), and 2.2 ("Louisiana court of appeal decisions should be clear and full
opinions should address the dispositive issues, state the holding, and articulate the reasons for the decision in each
case").
236
    968 So. 2d at 136.
237
    153 So.3d at 491.

                                                         52
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 56 of 64



established that the defendant was the passenger in the Jeep and was in possession of the Beretta

that was fired multiple times at the pursuing police officers."238

         As previously outlined in Claim No. 5, the three Bogalusa police officers who identified

Mills as the passenger were severely impeached. Mills specifically pointed this out in his pro se

supplemental brief, preceded by the following bold and numbered subheading:

      2. Aswell's testimony was not merely cumulative because the witnesses who
         "corroborated" his version of events (namely, that he was the driver) were
         substantially impeached.239

         However, the First Circuit’s opinion ignored Mills' argument on this point.

         The First Circuit also ignored all of the evidence tending to suggest Mills was the driver

of the getaway vehicle. First, two of the lay witnesses outside of the bank testified that the first

person out of the bank got in the driver's seat, and that the person who picked up the stack of

money on the sidewalk got in the passenger's seat.240 It is undisputed that Mills was the first

person out of the bank and that it was Aswell who bent down and picked up the stack of money.

Second, a single stack of money was found between the passenger seat and door.241 This

circumstantial evidence suggests Aswell was the passenger, considering that it was Aswell who

picked up a single stack of money outside the bank, and that all the rest of the money was found

in the backpack.242 Third, a magazine containing two 9mm bullets was found on Aswell's

person.243 This is significant because Aswell testified that all of the magazines were loaded up

the night before the robbery.244 This begs the question: if the magazines were loaded the night




238
    State App. Rec. at 493.
239
    Exhibit G, p. 14, of Petitioner’s Original PCR, attached herein as Exhibit B.
240
    Id. at pp. 1357, 1392.
241
    Id. at p. 378; see also State’s trial Ex. 14-B.
242
    Id. at p. 377.
243
    Id. at p. 1714.
244
    Id. at p. 327.

                                                          53
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 57 of 64



before the robbery, why would Aswell have a magazine with only two bullets remaining in his

pocket? This circumstantial evidence strongly suggests that Aswell was the shooter, not Mills.

        Not only did the First Circuit ignore all the facts in Mills' favor, the court consistently

viewed all the facts and inferences it did consider in the light most favorable to the prosecution.

        For example, the court stated that, "[t]he officers' testimony regarding the defendant's

actions upon exiting the Jeep also contradicted the defendant's justification theory that he was

acting under the compulsion of Aswell's threats."245

        The officers' own testimony established that there was a barrage of gunfire directed at the

Jeep, coming from two different locations. Mills testified that he ran because "bullets were

flying" and he was afraid. 246 The fact that Mills ran when he was being shot at is not

particularly strong evidence of a guilty conscience, and it is pure speculation for the First Circuit

to assume the jury interpreted it as such. The inference the jury could have drawn from this could

have easily gone either way, and it was not appropriate for the First Circuit to consider only the

inference favorable to the State.247

        The First Circuit also believed it significant that the 9mm Beretta pistol was found in the

area where Mills was apprehended.248 The court ignored the fact that the pistol was admittedly

moved by the Bogalusa police officers.249 Yet again, the First Circuit ignored all possible

inferences that were not favorable to the State.




245
    153 So.3d at 493.
246
    The First Circuit even acknowledged in its Statement of Facts that Mills testified he ran from the Jeep "because
the officers were shooting and he was afraid."
247
    See Harris v. Thompson, 698 F.3d 609, 630 (7th Cir. 2012) ("The appellate court minimized the significance of
this exclusion by pointing to Diante's ambiguous 'admission' and seizing on the most favorable interpretation to
the prosecution. That is not how harmless error review works, and it is not how our materiality analysis
proceeds under the Compulsory Process Clause") (emphasis added).
248
    153 So. 3d at 493.
249
    State App. Rec. p. 516.

                                                        54
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 58 of 64



        Prominent Louisiana attorney James E. Boren authored a Louisiana Law Review article

that cogently details the institutional bias that permeates Louisiana appellate courts, and the

courts' resulting inability (or refusal) to properly apply the harmless error analysis when

assessing the prejudicial impact of constitutional errors that occurred during a criminal

defendant's trial. Boren succinctly summarized the problem as follows: "Harmless error

precipitates great disrespect for the appellate courts because the cavalier and one-sided

dismissal of facts, the tortured analysis of what the defense really was, the inconsistency, the

constant rule changes, and the clear and present attitude to protect the conviction, not the law

or the process."250

        Likewise, institutional bias is the only tenable explanation for the manner in which the

First Circuit "applied" the harmless error analysis to Mills' confrontation violation. The First

Circuit ignored all evidence in Mills' favor, all the evidence that impeached the State's theory,

and viewed all the evidence and inferences which it did consider in the light most favorable to

the prosecution. Harmless error jurisprudence requires a reviewing court to "conduct a thorough

examination of the record" in order to determine whether an error was harmless. 251 It is

axiomatic that a reviewing court cannot simply ignore evidence in the accused's favor when

conducting its "thorough examination" of the record.

        Moreover, harmless error jurisprudence clearly instructs a reviewing court to focus on the

impact of the error, not the weight of the evidence notwithstanding the error.252 In Mills' case,


250
    James E. Boren & Michael A. Fiser, Fear of a Paper Tiger: Enforcing Louisiana’s Procedural and Statutory
Rules in the Wake of Harmless Error Analysis, 64 La. L. Rev. 5, 10 (2003) (emphasis added).
251
    Neder v. United States, 527 U.S. 1, 19 (1999).
252
    See State v. Gibson, 391 So.2d 421, 427 (La. 1980) ("The Chapman court pointed out that a state court may err
by giving 'emphasis and perhaps overemphasis, upon the court's view of "overwhelming evidence.'"" (quoting
Chapman v. California, 386 U.S. 18, 23 (1967))); Burbank v. Cain, 535 F.3d 350, 358 (5th Cir. 2008) ("In analyzing
a violation of the Confrontation Clause we took primarily at the specific testimony omitted, not the weight of the
evidence notwithstanding the omitted testimony") (citing United States v. Jimenez, 464 F.3d 555, 559 (5th Cir.
2006)); see also State v. Bell, 99-3278 (La. 12/8/00), 776 So.2d 418,432.

                                                       55
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 59 of 64



however, the First Circuit focused solely on the remaining evidence, and refused to acknowledge

the importance of Aswell's testimony to the State's case. Significantly, Aswell was the only

witness who materially contradicted Mills that was not substantially impeached. In cases such as

the instant one, where the witness in question, Aswell, "is critical to the prosecution's case,"

courts have recognized that the "right to cross-examination is particularly important."253

        On a final note, it is necessary to draw attention to the First Circuit's effort to minimize

the significance of Mills' confrontation violation by distorting the terms of Aswell's plea

agreement. According to the First Circuit, "[t]he record establishes that Aswell agreed to testify

and plead guilty in return for a twenty-five years sentence if he testified truthfully in accordance

with his pretrial statement. Otherwise, he was to be sentenced to serve thirty years."254

        The following pertinent portions of a sidebar conference unequivocally establishes that

the First Circuit mischaracterized Aswell' s plea agreement:


  STATE:         It's twenty-five to thirty. That's what it is. I think the record reflects his testimony
                 was to be consistent with the prerecorded pretrial statements and if he deviated
                 from that it would be invalid.

  DEFENSE: I was here. I'm saying if he doesn't testify in conformity with his written
           statement he's no longer bound.

  COURT:         You can question him in that manner, but that's not exactly what you were
                 saying.255

           ***
  DEFENSE: It is my understanding that if he testifies in conformity with his pretrial statement,
           Your Honor was going to sentence him to between twenty-five and thirty years. If
           he testifies contradictorily and differently than what he said, Your Honor is
           no longer bound by the agreement and can sentence him to ninety-nine years
           on three and up to fifty on each attempted murder. That goes directly to the
           heart of the matter and goes to his credibility and shows he has considerably more
           exposure.

253
    Jiminez 464 F.3d at 559.
254
    153 So.3d at 490.
255
    State App. Rec. p. 354 (emphasis added).

                                                   56
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 60 of 64




  COURT:          If he's in line.

  DEFENSE: And if he lies, if he does not testify in conformity with the statement, it's more if
           he lies. If it's not in conformity, Your Honor is not bound and can max him
           out. That's what I'm trying to get at.

  COURT:          If you want to go into that, but you can't talk about what the maximum sentence
                  is.256

                  ***

  DEFENSE: . . . . I understand the basis of her objection, but it goes directly to the heart of the
           motivation and reason for testifying and they have a potential ninety year sentence
           hanging over his head.

  COURT:          I understand the line of questioning and I think the approach was improper.

  DEFENSE: Is it your appreciation if he does not testify m conformity with the statement you
           are not bound?

  COURT:          But that does not open it up to question on maximum sentence. I may invite
                  the question if you don't testify in conformity with the prior statements, that
                  opens up the potential for a much longer sentence without going into
                  specifics.257

                  ***
  COURT:          That's inviting the jury to know what the potential exposure is for your client.

  DEFENSE: For him?

  COURT:          It's for both of them.258

         The record is clear: if Aswell did not testify in conformity with his pretrial statement, the

trial court was not bound by the plea agreement. Although towards the conclusion of the sidebar

conference the State ignored its initial concession and attempted to argue that Aswell's

sentencing exposure was capped at thirty years, no matter what, both defense counsel's and the

trial court's statements explicitly refute the State's belated assertion. However, consistent with the


256
    Id. at 355 (emphasis added).
257
    Id. at 356-57 (emphasis added).
258
    Id. at 357 (emphasis added).

                                                   57
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 61 of 64



First Circuit's demonstrated pattern of ignoring all evidence that favored Mills, the court chose to

rely on belated assertions by the State that are clearly refuted by the record.

        Although the United States Constitution does not require States to grant appeals as of

right to criminal defendants, "if a State has created appellate courts as an 'integral part of the ...

system for finally adjudicating the guilt or innocence of a defendant,' the procedures used in

deciding appeals must comport with the demands of the Due Process and Equal Protection

Clauses of the Constitution."259

        Appellate review that consistently ignores the most critical points of the arguments

presented, consistently ignores all the facts in the appellant's favor, and consistently refuses to

apply clearly established law does not meet this standard.

        As the Louisiana Supreme Court has noted, "[t]he role of the judiciary is to provide a

forum for the resolution of disputes that is fair, just, impartial, and based on the law and evidence.

Such a role cannot be realized if judges refuse to abide by the law."260 The Court further noted

that "[o]bedience to judicial decrees is critical to the proper functioning of our legal system," and

"[w]hen a judge demonstrates a lack of respect for the rule of law ... our entire system of justice

is placed at risk."261

        Mills’ direct appeal was pro forma only; the First Circuit Court of Appeal consistently

ignored relevant facts and law to affirm Mills' conviction. Moreover, the First Circuit

consistently applied legal principles in a manner that is "contrary to clear and determined law

about which there is no confusion or question as to its interpretation."262



259
    Evitts v. Lucey, 469 U.S. at 393 (quoting Griffin v. Illinois, 351 U.S. 12, 18 (1956)).
260
    In re Hughes, 03-3408 (La. 4/22/04), 874 So.2 746, 789-90.
261
    Id. at 790.
262
    In re Fuselier, 02-1661 (La. 1/28/03), 837 So.2d 1257, 1265 (quoting In re Quirk, 97-1143 (La. 12/12/97), 705
So.2d 172, 181).

                                                       58
      Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 62 of 64



        Accordingly, Mills was denied his constitutional right to a fair and impartial direct appeal,

in contravention of the Fifth, Sixth, and Fourteenth Amendments to the United States

Constitution. In turn, he now moves this Court to grant his habeas application and vacate his

current criminal conviction.

         In Mills’ post-conviction proceeding, the state court did not adjudicate this claim on its

merits. It simply dismissed this claim as “not recognized as one of the exclusive grounds for

post-conviction relief” under Louisiana’s Code for Criminal Procedural article 930.3.263 That

particular code article provides certain limits on Louisiana’s post-conviction courts, including

limits on constitutional claims concerning a defendant’s conviction.264

         A conviction, however, is not considered final until it has been reviewed on direct

appeal.265 Thus a conviction that violates the constitution is not limited to proceedings only at the

trial court level, but necessarily also includes constitutional errors occurring during the direct

appeal process.

         Under the trial court’s logic, Mills’ ineffective assistance of appellate counsel claim

would also not be cognizable on collateral review in Louisiana’s courts. However, it is clearly

established federal law that a petitioner can only address a violation of his Sixth Amendment

right to effective assistance of appellate counsel in a collateral proceeding. Within this context,

it is therefore logical that a petitioner should also be able to raise a due process violation during

his appellate proceeding in a subsequent application for post-conviction relief. As such, the state

court wrongfully applied article 930.3 to procedurally bar this claim.



263
    See Exhibit C, at 9.
264
    See e.g. State v. Myers, 888 So. 2d 1002 (La.App. 4 Cir. 11/03/04), writ denied State v. Myers, 893 So. 2d 85 (La.
Feb. 4, 2005)(denying petitioner’s post-conviction constitutional claim that his sentence was cruel and unusual
because it is not one of the seven grounds for post-conviction relief in 930.3).
265
    See La. C. Cr. P. art. 922; also 28 U.S.C. § 2241(d)(1)(A)(noting that a state prisoner’s conviction becomes final
at “the conclusion of direct review or the expiration of time for seeking such review).

                                                         59
       Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 63 of 64



           Mills’ due process protections entitle him access to a fair and impartial appellate court.

The state court should not have procedurally barred this claim. In turn, AEDPA’s deferential

standard of review does not apply, permitting this Court to now independently review whether

Mills received fair and impartial appellate review of his conviction in compliance with due

process and fair trial requirements of the United States’ Constitution.266

                                                  CONCLUSION

           Mills has thoroughly demonstrated that his trial was fundamentally unfair and that his

convictions are constitutionally infirm and must be set aside.

           The officials who conducted Mills’ trial were so corrupt and biased against him that they

attempted to send an innocent man to prison for merely acting on Mills’ behalf. There can be no

question that this is the sort of fundamental error that infects the validity of the underlying

judgment and the process by which it was obtained. In addition, as discussed, Mills’ experienced

several additional violations of his constitutional rights that undermines the veracity of his

criminal conviction and requires intervention from this Honorable Court.

           WHEREFORE, petitioner prays that the Court grant petitioner relief to which he may be

entitled.

                                                                 Respectfully Submitted,


                                                                 /s/ Emily H. Posner
                                                                 Emily H. Posner
                                                                 La. Bar No. 35284
                                                                 7214 St. Charles Ave.
                                                                 Box 913
                                                                 New Orleans, LA 70118
                                                                 (207) 930-5232
                                                                 emilyposnerlaw@gmail.com

                                                                 Counsel for Logan Mills
266
      See Valdez v. Cockrell, 274 F.3d 941, 946-47 (5th Cir. 2001).

                                                           60
    Case 2:18-cv-00847-MLCF-JCW Document 11 Filed 10/30/18 Page 64 of 64



                                         VERIFICATION


       I hereby verify that the facts set forth in this petition are true and accurate to the best of

my information and belief.

                                                       /s/ Emily H. Posner

                                                       Emily H. Posner




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing has been served District Attorney, Washington Parish,

905 Pearl Street, Franklinton, Louisiana, 70438, and the Warden of Rayburn Correctional Center

by U.S. mail and/or email, on the same day of filing.

                                                       /s/ Emily H. Posner

                                                       Emily H. Posner




                                                  61
